Exhibit 10.1

Execution Version

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION

CREDIT AGREEMENT

dated as of

April 10, 2020

among

QUORUM HEALTH CORPORATION,

a Debtor and Debtor in Possession under Chapter 11 of the Bankruptcy Code,

as Borrower,

CERTAIN SUBSIDIARIES OF QUORUM HEALTH CORPORATION

FROM TIME TO TIME PARTY HERETO,

each a Debtor and Debtor in Possession under Chapter 11 of the Bankruptcy Code,

as Subsidiary Guarantors,

THE LENDERS PARTY HERETO

GLAS USA LLC,

as Administrative Agent

and

GLAS AMERICAS LLC,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1  

        SECTION 1.01

 

Defined Terms

     1  

        SECTION 1.02

 

Terms Generally

     20  

        SECTION 1.03

 

Classification of Loans and Borrowings

     20  

        SECTION 1.04

 

Timing of Payment or Performance

     20  

        SECTION 1.05

 

LLC Division

     20  

ARTICLE II The Credits

     21  

        SECTION 2.01

 

Term Loan Commitments

     21  

        SECTION 2.02

 

Loans

     21  

        SECTION 2.03

 

Borrowing Procedure

     22  

        SECTION 2.04

 

Evidence of Debt; Repayment of Loans

     22  

        SECTION 2.05

 

Fees

     23  

        SECTION 2.06

 

Interest on Loans

     23  

        SECTION 2.07

 

Default Interest

     24  

        SECTION 2.08

 

Alternate Rate of Interest

     24  

        SECTION 2.09

 

Termination and Reduction of Commitments

     24  

        SECTION 2.10

 

Conversion and Continuation of Borrowings

     24  

        SECTION 2.11

 

Repayment of Term Borrowings

     25  

        SECTION 2.12

 

Optional Prepayment

     26  

        SECTION 2.13

 

Mandatory Prepayments

     26  

        SECTION 2.14

 

Reserve Requirements; Change in Circumstances

     27  

        SECTION 2.15

 

Change in Legality

     28  

        SECTION 2.16

 

Indemnity

     29  

        SECTION 2.17

 

Pro Rata Treatment

     29  

        SECTION 2.18

 

Sharing of Setoffs

     29  

        SECTION 2.19

 

Payments

     30  

        SECTION 2.20

 

Taxes

     30  

        SECTION 2.21

 

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

     32  

        SECTION 2.22

 

Priority and Liens

     33  

        SECTION 2.23

 

No Discharge; Survival of Claims

     33  

        SECTION 2.24

 

Payment of Obligations

     34  

        SECTION 2.25

 

Release

     34  

ARTICLE III Representations and Warranties

     34  

        SECTION 3.01

 

Organization; Powers

     34  

        SECTION 3.02

 

Authorization

     35  

        SECTION 3.03

 

Enforceability

     35  

        SECTION 3.04

 

Governmental Approvals

     35  

        SECTION 3.05

 

Financial Statements

     35  

        SECTION 3.06

 

No Material Adverse Change

     36  

        SECTION 3.07

 

Title to Properties; Possession Under Leases

     36  

        SECTION 3.08

 

Subsidiaries

     36  

        SECTION 3.09

 

Litigation; Compliance with Laws

     36  

        SECTION 3.10

 

Reserved

     36  

        SECTION 3.11

 

Federal Reserve Regulations

     36  

 

i



--------------------------------------------------------------------------------

        SECTION 3.12

 

Investment Company Act

     37  

        SECTION 3.13

 

Use of Proceeds

     37  

        SECTION 3.14

 

Tax Returns

     37  

        SECTION 3.15

 

No Material Misstatements

     37  

        SECTION 3.16

 

Employee Benefit Plans

     37  

        SECTION 3.17

 

Environmental Matters

     37  

        SECTION 3.18

 

Insurance

     38  

        SECTION 3.19

 

Security Documents

     38  

        SECTION 3.20

 

Location of Real Property and Leased Premises

     38  

        SECTION 3.21

 

Labor Matters

     38  

        SECTION 3.22

 

Reserved

     38  

        SECTION 3.23

 

Sanctions; FCPA

     38  

        SECTION 3.24

 

DIP Budget

     39  

        SECTION 3.25

 

Orders

     39  

        SECTION 3.26

 

Status of Obligations; Perfection and Priority of Security Interests

     39  

ARTICLE IV Conditions of Lending

     39  

        SECTION 4.01

 

All Credit Events

     39  

        SECTION 4.02

 

First Credit Event

     40  

        SECTION 4.03

 

Conditions to Borrowing on the Final Order Availability Date

     42  

        SECTION 4.04

 

Conditions to Borrowing on the Full Availability Date

     42  

ARTICLE V Affirmative Covenants

     43  

        SECTION 5.01

 

Existence; Compliance with Laws; Businesses and Properties

     43  

        SECTION 5.02

 

Insurance

     44  

        SECTION 5.03

 

Obligations and Taxes

     44  

        SECTION 5.04

 

Financial Statements, Reports, etc

     44  

        SECTION 5.05

 

Litigation and Other Notices

     46  

        SECTION 5.06

 

Information Regarding Collateral

     46  

        SECTION 5.07

 

Maintaining Records; Access to Properties and Inspections

     47  

        SECTION 5.08

 

Use of Proceeds

     47  

        SECTION 5.09

 

Employee Benefits

     47  

        SECTION 5.10

 

Compliance with Environmental Laws

     47  

        SECTION 5.11

 

Reserved

     47  

        SECTION 5.12

 

Further Assurances

     47  

        SECTION 5.13

 

Reserved

     48  

        SECTION 5.14

 

Operation of Facilities

     48  

        SECTION 5.15

 

Anti-Corruption Laws

     48  

        SECTION 5.16

 

Management and Advisor Calls

     48  

        SECTION 5.17

 

First and Second Day Orders

     48  

        SECTION 5.18

 

Milestones

     49  

        SECTION 5.19

 

Bankruptcy Notices

     49  

        SECTION 5.20

 

Business and Property of the Loan Parties

     49  

        SECTION 5.21

 

Bankruptcy Related Matters

     49  

        SECTION 5.22

 

Segregated Account

     50  

        SECTION 5.23

 

Chief Restructuring Officer

     50  

ARTICLE VI Negative Covenants

     51  

        SECTION 6.01

 

Indebtedness

     51  

        SECTION 6.02

 

Liens

     52  

        SECTION 6.03

 

Reserved

     54  

 

ii



--------------------------------------------------------------------------------

        SECTION 6.04

 

Investments, Loans and Advances

     54  

        SECTION 6.05

 

Mergers, Consolidations, Sales of Assets and Acquisitions

     56  

        SECTION 6.06

 

Restricted Payments; Restrictive Agreements

     57  

        SECTION 6.07

 

Transactions with Affiliates

     58  

        SECTION 6.08

 

Business of the Borrower and Subsidiaries

     58  

        SECTION 6.09

 

Prepayments of Indebtedness

     58  

        SECTION 6.10

 

Practice Guarantees

     59  

        SECTION 6.11

 

Fiscal Year

     59  

        SECTION 6.12

 

Budget Covenant

     59  

        SECTION 6.13

 

Use of Proceeds

     59  

        SECTION 6.14

 

Additional Bankruptcy Matters

     59  

ARTICLE VII Events of Default

     60  

ARTICLE VIII The Administrative Agent and the Collateral Agent

     66  

ARTICLE IX Miscellaneous

     68  

        SECTION 9.01

 

Notices

     68  

        SECTION 9.02

 

Survival of Agreement

     70  

        SECTION 9.03

 

Binding Effect

     70  

        SECTION 9.04

 

Successors and Assigns

     70  

        SECTION 9.05

 

Expenses; Indemnity

     73  

        SECTION 9.06

 

Right of Setoff

     75  

        SECTION 9.07

 

Applicable Law

     75  

        SECTION 9.08

 

Waivers; Amendment

     75  

        SECTION 9.09

 

Certain Releases of Guarantees and Security Interests

     76  

        SECTION 9.10

 

Interest Rate Limitation

     77  

        SECTION 9.11

 

Entire Agreement

     78  

        SECTION 9.12

 

WAIVER OF JURY TRIAL

     78  

        SECTION 9.13

 

Severability

     78  

        SECTION 9.14

  Orders Control      78  

        SECTION 9.15

  Headings      78  

        SECTION 9.16

  Jurisdiction; Consent to Service of Process      78  

        SECTION 9.17

  Confidentiality      79  

        SECTION 9.18

  USA PATRIOT Act Notice      80  

        SECTION 9.19

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      80  

        SECTION 9.20

 

No Fiduciary Relationship

     81  

 

 

iii



--------------------------------------------------------------------------------

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as of April
10, 2020 (this “Agreement”), among QUORUM HEALTH CORPORATION, a Delaware
corporation and a Debtor and debtor in possession under Chapter 11 of the
Bankruptcy Code (the “Borrower”), certain Subsidiaries of the Borrower from time
to time party hereto, each a Debtor and debtor in possession under Chapter 11 of
the Bankruptcy Code, as Subsidiary Guarantors, the Lenders (as defined in
Article I), GLAS USA LLC, as administrative agent (in such capacity, the
“Administrative Agent”) and GLAS AMERICAS LLC, as collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders.

PRELIMINARY STATEMENT

WHEREAS, on April 10, 2020 (the “Petition Date”), the Borrower, the Subsidiary
Guarantors, and certain other Subsidiaries of the Borrower each filed voluntary
petitions with the Bankruptcy Court commencing their respective cases that are
pending under Chapter 11 of the Bankruptcy Code (each a “Case” and collectively,
the “Cases”) and have continued in the possession of their assets and in the
management of their business as debtors in possession pursuant to Sections 1107
and 1108 of the Bankruptcy Code.

WHEREAS, the Borrower has requested that the Lenders provide it with a term loan
facility in an aggregate principal amount equal to $100,000,000 (the “Credit
Facility”), subject to the conditions set forth herein. All of the Borrower’s
obligations under the Credit Facility are to be guaranteed by the Subsidiary
Guarantors. The Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

WHEREAS, the respective priorities of the Credit Facility and the other
Obligations with respect to the DIP Collateral shall be as set forth in the
Interim Order and the Final Order, in each case upon entry thereof by the
Bankruptcy Court, and in the Security Documents.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Confirmation Order” shall mean an order of the Bankruptcy Court
confirming an Acceptable Plan that is in form and substance consistent with the
RSA and otherwise satisfactory to the Required Lenders and the Loan Parties in
their reasonable discretion (as the same may be amended, supplemented, or
modified from time to time after entry thereof with the consent of the Required
Lenders in their reasonable discretion).



--------------------------------------------------------------------------------

“Acceptable Plan” shall mean a Reorganization Plan that is consistent with the
RSA and otherwise satisfactory to the Required Lenders (and, with respect to
those provisions thereof that affect the rights, obligations, liabilities and
duties of the Administrative Agent or the Collateral Agent, to the
Administrative Agent or the Collateral Agent, as applicable) and the Loan
Parties in their reasonable discretion (as the same may be amended,
supplemented, or modified from time to time after entry thereof with the consent
of the Required Lenders (and, with respect to those provisions thereof that
affect the rights, obligations, liabilities and duties of the Administrative
Agent or the Collateral Agent, to the Administrative Agent or the Collateral
Agent, as applicable) in their reasonable discretion); it being agreed that the
Plan (as defined in the RSA) is an Acceptable Plan to the Required Lenders.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07 the term “Affiliate” shall
also include any person that directly or indirectly owns 10% or more of any
class of Equity Interests of the person specified.

“Agents” means the Administrative Agent and the Collateral Agent.

“Agent Fee Letter” means the Indicative Fee Proposal for Agency Services, dated
as of March 26, 2020, by and among GLAS USA LLC, GLAS Americas LLC, and the
Borrower.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate in effect at approximately 11:00 a.m. (London time) on such day for a one
month Interest Period commencing on the second Business Day after such day plus
1%; provided that in no event shall the Alternate Base Rate be less than 2.00%.
If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted LIBO Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition of the term Federal Funds
Effective Rate, the Alternate Base Rate shall be determined without regard to
clause (b) or (c), as applicable, of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, as the case may be.

“Anti-Corruption Laws” shall have the meaning assigned to such term in
Section 5.08.

“Applicable Percentage” shall mean, for any day, with respect to any Eurodollar
Term Loan or ABR Term Loan, 10.00% per annum and 9.00% per annum, respectively

“Approved DIP Budget” has the meaning specified in the Interim Order or the
Final Order, as applicable.

 

2



--------------------------------------------------------------------------------

“Approved Fund” shall mean any person (other than a natural person) that is
engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any of the
Subsidiaries to any person other than the Borrower or any Subsidiary Guarantor
of (a) any Equity Interests of any of the Subsidiaries (other than directors’
qualifying shares) or (b) any other assets of the Borrower or any of the
Subsidiaries, other than:

(i)    inventory, damaged, obsolete or worn out assets, scrap, surplus and
Permitted Investments, in each case disposed of in the ordinary course of
business;

(ii)    [reserved];

(iii)    dispositions by any Subsidiary that is not a Subsidiary Guarantor to
the Borrower or any other Subsidiary;

(iv)    [reserved];

(v)    [reserved];

(vi)    leases or sub-leases of any real property or personal property in the
ordinary course of business;

(vii)    [reserved];

(viii)    licensings and sublicensings of intellectual property of the Borrower
or any Subsidiary in the ordinary course of business;

(ix)    sales, transfers, leases or other dispositions of property in the
ordinary course of business consisting of the abandonment of intellectual
property rights which, in the reasonable good faith determination of the
Borrower, are not material to the conduct of the business of the Borrower and
the Subsidiaries;

(x)    [reserved];

(xi)    dispositions consisting of the granting of Liens permitted by
Section 6.02; and

(xii)    any sale, transfer or other disposition or series of related sales,
transfers or other dispositions (in each case other than of a Hospital or
Hospitals) having a value not in excess of $500,000.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit C or such other form as shall be approved by the Administrative
Agent.

“Automatic Stay” has the meaning provided for such term under Section 362 of the
Bankruptcy Code.

“Avoidance Action” has the meaning specified in the Interim Order or the Final
Order, as applicable.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor thereto.

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of Delaware, or any other court having jurisdiction over the Cases from
time to time.

“Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure, as the
same may from time to time be in effect and applicable to the Cases.

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP (excluding any lease that
would be required to be so classified as a result of a change in GAAP after the
Closing Date), and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

“Carve Out” as defined in the Interim Order or the Final Order, as applicable.

“Cash Management Obligations” shall mean the obligations owed by the Borrower or
any Subsidiary to the Administrative Agent, any Lender or an Affiliate of any of
the foregoing in respect of any overdraft protections, netting services and
similar arrangements arising from treasury, depository and cash management
services, any automated clearing house transfers of funds or any credit card or
similar services, in each case in the ordinary course of business.

“Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date), shall own, directly or indirectly,
beneficially or of record, shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower (other than a transaction following which holders of securities
that represented 100% of such aggregate ordinary voting power represented by the
issued and outstanding capital stock of the Borrower immediately prior to such
transaction (or other securities into which such securities are converted as
part of such transaction) own, directly or indirectly, shares representing at
least a majority of the aggregate ordinary voting power

 

4



--------------------------------------------------------------------------------

represented by the issued and outstanding capital stock of the surviving person
in such transaction immediately after such transaction) or (b) a majority of the
seats (other than vacant seats) on the board of directors of the Borrower shall
at any time be occupied by persons who were neither (i) nominated by the board
of directors of the Borrower, (ii) appointed by directors so nominated or
(iii) approved by the board of directors of the Borrower as director candidates
prior to their election to such board of directors.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of Section 2.14,
by any lending office of such Lender or by such Lender’s holding company, if
any) with any policy, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Closing Date;
provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“CHS” shall mean Community Health Systems, Inc.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Term Loan
Commitment.

“Closing Date” shall have the meaning assigned to such term in Section 4.02.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment.

“Contractual Obligation” shall mean, as to any person, any provision of any
security issued by such person or of any agreement, instrument or undertaking to
which such person is a party or by which it or any of the property owned by it
is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the meaning assigned to such term in the
Preliminary Statement.

“Debtors” shall mean the Borrower and any Subsidiary thereof that shall be a
debtor in the Cases.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) defaults in its obligation to
make any Loan or fulfill any obligation required to be made or fulfilled by it
hereunder in the case of any funding requirement within two Business Days of the
date such Loans were required to be funded by it hereunder, unless such

 

5



--------------------------------------------------------------------------------

Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Administrative Agent or any Loan
Party in writing that it does not intend to satisfy any such obligations,
(c) has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, custodian, administrator, assignee for the
benefit of creditors or similar person charged with the reorganization or
liquidation of its business, appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar person charged with the reorganization or liquidation of
its business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that if a Lender would be a “Defaulting Lender” solely by
reason of events relating to a parent company of such Lender or solely because a
Governmental Authority has been appointed as receiver, conservator, trustee or
custodian for such Lender, such Lender shall not be a “Defaulting Lender” if and
for so long as such Lender confirms in writing, upon request by the
Administrative Agent, that it will continue to comply with its obligations to
make Loans and fulfill all other obligations required to be made and fulfilled
by it hereunder, or (d) has, or has a direct or indirect parent company that
has, become the subject of a Bail-In Action (as defined in Section 9.19).

“DIP Collateral” shall have the meaning assigned to such term in Section 2.22.

“DIP Priority Collateral” shall have the meaning assigned to such term in
Section 2.22.

“DIP Proceeds Account” shall mean a deposit account of the Borrower with Bank of
America Merrill Lynch, with an account number ending with the last four digits
of 3058.

“DIP Superpriority Claims” has the meaning specified in the Interim Order or the
Final Order, as applicable.

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), or is redeemable at the option of the holder thereof, in whole or
in part, in each case at any time on or prior to the first anniversary of the
Term Loan Maturity Date in effect at the time such Equity Interest is issued, or
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) Indebtedness or (ii) any Equity Interest referred to in clause
(a) above, in each case at any time prior to the first anniversary of the Term
Loan Maturity Date in effect at the time such Equity Interest is issued.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its

 

6



--------------------------------------------------------------------------------

businesses; provided that in any event, “Eligible Assignee” shall not include
(x) the Borrower or any Affiliate (which for this purpose shall not include the
Administrative Agent or any of its branches or Affiliates engaged in the
business of making commercial loans) thereof or (y) any Defaulting Lender.

“Employee Benefit Plan” shall mean any employee pension benefit plan (other than
a Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, sponsored, maintained or
contributed to by the Borrower or any ERISA Affiliate.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and legally binding agreements in each case, relating to protection of
the environment, natural resources, occupational health and safety or Hazardous
Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment,
recycling, arrangement for disposal, or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the presence or Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to an Employee
Benefit Plan (other than an event for which the 30-day notice period is waived),
(b) a failure by any Employee Benefit Plan to meet the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Employee Benefit Plan, in each case whether or not waived,
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA, of an application for a waiver of the minimum funding standard with
respect to any Employee Benefit Plan, (d) a determination that any Employee
Benefit Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Employee Benefit Plan or the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Employee Benefit Plan or Multiemployer Plan, (f) the receipt by the
Borrower or any of its ERISA Affiliates from the PBGC or a plan administrator of
any notice relating to the intention to terminate any Employee Benefit Plan or
Employee Benefit Plans or to appoint a trustee to administer any Employee
Benefit Plan, (g) the receipt by the Borrower or any of its ERISA Affiliates of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any of
its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a

 

7



--------------------------------------------------------------------------------

Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 432 of the Code or Section 305 of ERISA, (h) the
occurrence of a “prohibited transaction” with respect to which the Borrower or
any of the Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Borrower or any such
Subsidiary could otherwise be liable or (i) any other event or condition with
respect to an Employee Benefit Plan or Multiemployer Plan that could result in
liability of the Borrower or any Subsidiary.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excluded Assets” shall mean, (a) any fee-owned real property acquired after the
Closing Date with a fair market value of less than $5,000,000 and all leasehold
interests; (b) motor vehicles and other assets subject to certificates of title
(other than to the extent a security interest in such assets can be perfected by
filing a Uniform Commercial Code financing statement); (c) Excluded Equity
Interests; (d) Commercial Tort Claims with a value of less than $1,000,000; (e)
any lease, license or other agreement or any property subject to a purchase
money security interest or similar arrangement not prohibited by this Agreement
to the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement or purchase money security interest
or similar arrangement or create a right of termination in favor of any other
party thereto (other than the Borrower or any Subsidiary Guarantor) (after
giving effect to Section 9-406, 9-407, 9-408 and any other anti-assignment
provisions of the Uniform Commercial Code or other applicable law and rules of
equity), other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code notwithstanding
such prohibition; (f) those assets as to which the Required Lenders and the
Borrower reasonably agree that the cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby; (g) promissory notes issued by employees of
any grantor; and (h) “intent-to-use” trademark applications.

“Excluded Equity Interests” shall mean (a) voting Equity Interests issued by any
Foreign Subsidiary in excess of 66% of the outstanding voting Equity Interests
of such Foreign Subsidiary, (b) Equity Interests issued by any person other than
wholly-owned Subsidiaries of the Borrower or any Subsidiary Guarantor to the
extent a pledge over such Equity Interests is not permitted by such person’s
organizational or joint-venture documents (after giving effect to Section 9-406,
9-407, 9-408 and any other anti-assignment provisions of the Uniform Commercial
Code or other applicable law and rules of equity) and (c) Equity Interests
issued by any Permitted Syndication Subsidiary to the extent a pledge over such
Equity Interests is not permitted by a Contractual Obligation that is not
prohibited by this Agreement or is not permitted under any requirement of law
(after giving effect to Section 9-406, 9-407, 9-408 and any other
anti-assignment provisions of the Uniform Commercial Code or other applicable
law and rules of equity).

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of the
Administrative Agent or a Lender (other than an assignee pursuant to a request
by the Borrower under Section 2.21(a)), any withholding tax that is imposed

 

8



--------------------------------------------------------------------------------

on amounts payable to such Administrative Agent or Lender as a result of any law
in effect (including FATCA) at the time such Administrative Agent or Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Administrative Agent or Lender’s failure to comply with
Section 2.20(e), except to the extent that such Administrative Agent or Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 2.20(a).

“Facility” shall mean any Hospital, outpatient clinic, long-term care facility,
ambulatory center, nursing home or rehabilitation center and related medical
office building or other facility owned or used by the Borrower or any
Subsidiary in connection with their respective business.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any regulations or official interpretations thereof issued
after the date of this Agreement.

“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for the day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it. If the Federal Funds Effective
Rate is less than zero, it shall be deemed to be zero hereunder.

“Final Order” shall mean, collectively, the order of the Bankruptcy Court
entered in the Cases after a final hearing under Bankruptcy Rule 4001(c)(2) or
such other procedures as approved by the Bankruptcy Court, which order shall be
in the form of the Interim Order (with only such modifications thereto as are
necessary to convert the Interim Order to a final order and such other
modifications as are satisfactory to the Required Lenders (and, with respect to
those provisions thereof that affect the rights, obligations, liabilities and
duties of the Administrative Agent or the Collateral Agent, to the
Administrative Agent or the Collateral Agent, as applicable) in their reasonable
discretion), and from which no appeal or motion to reconsider has been timely
filed, or if timely filed, such appeal or motion to reconsider has been
dismissed or denied with no further appeal and the time for filing such appeal
has passed (unless the Required Lenders waive such requirement), together with
all extensions, modifications, and amendments thereto, in form and substance
consistent with the RSA and otherwise satisfactory to the Required Lenders (and,
with respect to those provisions thereof that affect the rights, obligations,
liabilities and duties of the Administrative Agent or the Collateral Agent, to
the Administrative Agent or the Collateral Agent, as applicable) and the Loan
Parties in their reasonable discretion.

“Final Order Availability Amount” shall mean $60,000,000.

“Final Order Availability Date” shall mean the date of the first Borrowing on
which the conditions precedent set forth in Sections 4.01 and 4.03 have been
satisfied or waived, which date shall be after the Final Order Entry Date.

“Final Order Availability Term Loan” shall have the meaning assigned to such
term in Section 2.01(b).

“Final Order Entry Date” shall mean the date on which the Final Order is entered
by the Bankruptcy Court.

 

9



--------------------------------------------------------------------------------

“Financial Officer” of any person shall mean the chief financial officer, the
Chief Restructuring Officer (or interim chief restructuring officer reasonably
acceptable to the Required Lenders), principal accounting officer, treasurer or
controller of such person.

“First Day Orders” shall mean all orders entered by the Bankruptcy Court on or,
within five Business Days of, the Petition Date, or based on motions filed on or
about the Petition Date which, for the avoidance of doubt, shall include a “cash
management order” and shall not include, for the purposes of this definition, an
Acceptable Confirmation Order.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Full Availability Date” shall mean the date of the first Borrowing on which the
conditions precedent set forth in Sections 4.01 and 4.04 have been satisfied or
waived, which date shall be after the Final Order Availability Date.

“Full Availability Term Loan” shall have the meaning assigned to such term in
Section 2.01(c).

“GAAP” shall mean United States generally accepted accounting principles.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include (i) endorsements for collection or deposit in
the ordinary course of business or (ii) Practice Guarantees. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount (based on the maximum reasonably anticipated net liability in respect
thereof as determined by the Borrower in good faith) of the primary obligation
or portion thereof in respect of which such Guarantee is made or, if not stated
or determinable, the maximum reasonably anticipated net liability in respect
thereof (assuming such person is required to perform thereunder) as determined
by the Borrower in good faith.

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit E, dated as of the Closing Date
among the Borrower, the Subsidiaries party thereto and the Collateral Agent for
the benefit of the Secured Parties.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos and asbestos-containing
materials, urea formaldehyde foam insulation, polychlorinated biphenyls,
chlorofluorocarbons and all other ozone-depleting substances, medical,
biological and animal wastes and (b) without limitation of the foregoing, any
other chemical, material, substance or waste that is prohibited, limited or
regulated by or pursuant to any Environmental Law.

 

10



--------------------------------------------------------------------------------

“Health Care Associates” shall have the meaning assigned to such term in
Section 6.04(f).

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hospital” shall mean each hospital now or hereafter owned, leased or operated
by the Borrower or any of the Subsidiaries or in which the Borrower or any of
the Subsidiaries owns an equity interest. Set forth on Schedule 1.01(c) is a
list of all Hospitals in existence on the Closing Date owned or used by the
Borrower and the Subsidiaries.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind (other than customer deposits and interest payable thereon
in the ordinary course of business), (b) all obligations of such person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business and deferred payment for services to
employees or former employees incurred in the ordinary course of business and
payable in accordance with customary practices and other deferred compensation
arrangements), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such person, whether or
not the obligations secured thereby have been assumed, (f) all Guarantees by
such person of Indebtedness of others, (g) all Capital Lease Obligations and
Synthetic Lease Obligations of such person, (h) all obligations of such person
as an account party in respect of letters of credit, (i) all obligations of such
person in respect of bankers’ acceptances, (j) all obligations of such person
pursuant to any Permitted Receivables Transaction and (k) the aggregate
liquidation preference of all outstanding Disqualified Stock issued by such
person; provided that in all cases (w) Practice Guarantees, (x) earnouts, unless
not paid after becoming due and payable, and working capital adjustments under
acquisition or disposition agreements, (y) deferred or prepaid revenue and
(z) purchase price holdbacks in respect of a portion of the purchase price of an
asset to satisfy warranty or other unperformed obligations of the respective
seller, shall be excluded from the definition of “Indebtedness”. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Initial Budget” has the meaning specified in the Interim Order or the Final
Order, as applicable.

“Initial Lenders” shall mean the Lenders listed on Schedule 2.01 as of the
Closing Date.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1 month thereafter, or as otherwise set forth
in Section 2.01; provided, however, that if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day; provided further, that the initial Interest Period
applicable to the Loans will commence on the applicable date of Borrowing and
end on the last day of the calendar month after such Borrowing. Interest shall
accrue from and including the first day of an Interest

 

11



--------------------------------------------------------------------------------

Period to but excluding the last day of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interim Availability Amount” shall mean $30,000,000.

“Interim Order” shall mean the order of the Bankruptcy Court entered in the
Cases after an interim hearing (assuming satisfaction of the standard prescribed
in Bankruptcy Rule 4001 and other applicable law) substantially in the form of
Exhibit A hereto or otherwise in form and substance satisfactory to the Required
Lenders (and, with respect to those provisions thereof that affect the rights,
obligations, liabilities and duties of the Administrative Agent or the
Collateral Agent, to the Administrative Agent or the Collateral Agent, as
applicable) and the Loan Parties in their reasonable discretion, which, among
other matters but not by way of limitation, authorizes, on an interim basis, the
Borrower and Subsidiary Guarantors to execute and perform under the terms of
this Agreement and the other Loan Documents.

“Interim Term Loan” shall have the meaning assigned to such term in
Section 2.01(a).

“Lender Financial Advisor” shall mean Jefferies LLC, in its capacity as
financial advisor to the Initial Lenders.

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate of interest appearing on Reuters Screen LIBOR01 Page
(or on any successor or substitute page of such service, or any successor to
such service as determined by the Administrative Agent) as the London interbank
offered rate administered by ICE Benchmark Administration Limited for deposits
in dollars for a term comparable to such Interest Period, at approximately 11:00
a.m. (London time) on the date which is two Business Days prior to the
commencement of such Interest Period; provided that in no event shall the LIBO
Rate be less than 1.00%; provided further that, to the extent that an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the rate shall be, at any time, the rate per annum determined by the
Administrative Agent (the “Interpolated Rate”) (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Rate for the
longest period (for which that LIBO Rate is available in Dollars) that is
shorter than the Interest Period and (b) the LIBO Rate for the shortest period
(for which that LIBO Rate is available for Dollars) that exceeds the Interest
Period, in each case, at such time; provided that if the Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset. For the avoidance of doubt, the term “Lien” shall not be deemed to
include any license of intellectual property.

“LLC Division” shall mean the statutory division of any limited liability
company into two or more limited liability companies pursuant to Section 18.217
of the Delaware Limited Liability Company Act or a comparable provision of a
different jurisdiction’s laws, as applicable.

 

12



--------------------------------------------------------------------------------

“Loan Documents” shall mean this Agreement, the Security Documents, the Agent
Fee Letter, and the promissory notes, if any, executed and delivered pursuant to
Section 2.04(e).

“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.

“Loans” shall mean the Term Loans.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, financial condition or operating results of the
Borrower and the Subsidiaries, taken as a whole, (b) a material impairment of
the ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Document to which they are or will be a party or (c) a material
impairment of the rights and remedies of or benefits available to the Lenders
under the Loan Documents, other than, in each case, as a result of the events
leading up to, and following the commencement of a proceeding under Chapter 11
and the continuation and prosecution thereof, including circumstances or
conditions resulting from, or incidental to, such events, commencement,
continuation and prosecution, which shall not, individually or in the aggregate,
constitute a Material Adverse Effect; provided that no effect on the business,
assets, operations, financial condition or operating results of the Borrower and
the Subsidiaries as a result of the Coronavirus Disease 2019 (COVID-19) shall
constitute a Material Adverse Effect under clause (a) of the definition thereof.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
intercompany loans), or obligations in respect of one or more Hedging
Agreements, of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $10,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

“Material Real Properties” shall mean, initially, the owned real properties of
the Loan Parties specified on Schedule 1.01(d), and shall include each other
parcel of real property and improvements thereto with respect to which a
mortgage is granted pursuant to Section 5.12.

“Material Subsidiary” shall mean any Subsidiary other than any (a) Permitted
Joint Venture Subsidiary, (b) Permitted Syndication Subsidiary, (c) Foreign
Subsidiary, (d) Captive Insurance Subsidiary or (e) Non-Significant Subsidiary.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale (other than
Receivables sold in a Permitted Receivables Transaction), the aggregate cash
proceeds received in respect of such Asset Sale (including, for the avoidance of
doubt, any deferred amounts), and any cash payments received in respect of
promissory notes or other non-cash consideration delivered in respect of such
Asset Sale, net of (without duplication) (i) the reasonable expenses (including
legal fees and brokers’ and underwriters’ commissions paid to third parties
which are not Subsidiaries or Affiliates of the Borrower) incurred in effecting
such Asset Sale, (ii) any taxes reasonably attributable to such Asset Sale and,
in the case of an Asset Sale in a foreign jurisdiction, any taxes reasonably
attributable to the repatriation of the proceeds of such Asset Sale

 

13



--------------------------------------------------------------------------------

reasonably estimated by the Borrower to be actually payable, (iii) any amounts
payable to a Governmental Authority triggered as a result of any such Asset
Sale, (iv) any Indebtedness or Contractual Obligation of the Borrower and the
Subsidiaries (other than the Loans, other Obligations and any Other Senior
Secured Debt) required to be paid or retained in connection with such Asset Sale
or to the extent such Indebtedness is required to be repaid because the asset
sold is removed from a borrowing base supporting such Indebtedness and (v) the
aggregate amount of reserves required in the reasonable judgment of the Borrower
or the applicable Subsidiary to be maintained on the books of the Borrower or
such Subsidiary in order to pay contingent liabilities with respect to such
Asset Sale (so long as amounts deducted from aggregate proceeds pursuant to this
clause (v) and not actually paid by the Borrower or any of the Subsidiaries in
liquidation of such contingent liabilities shall be deemed to be Net Cash
Proceeds received at such time as such contingent liabilities shall cease to be
obligations of the Borrower or any of the Subsidiaries); (b) with respect to any
issuance or incurrence of Indebtedness (other than Indebtedness incurred
pursuant to any Receivables Transaction), the cash proceeds thereof, net of all
taxes and customary fees, commissions, costs and other expenses incurred in
connection therewith; and (c) with respect to any sale of Receivables in a
Receivables Transaction, the initial cash proceeds thereof (and any subsequent
cash proceeds therefrom to the extent resulting from an increase in the
Receivables Transaction Amount above the highest previous Receivables
Transaction Amount balance), in each case received by the applicable originators
net of all taxes and customary fees, commissions, costs and other expenses
incurred in connection therewith.

“Non-Significant Subsidiary” shall mean at any time, any Subsidiary (a) which at
such time has total assets book value (including the total assets book value of
any subsidiaries of such Subsidiary), or for which the Borrower or any of the
Subsidiaries shall have paid (including the assumption of Indebtedness) in
connection with the acquisition of Equity Interests or the total assets of such
Subsidiary, less than $10,000,000 or (b) which does not and will not itself or
through its subsidiaries own a Hospital or an interest in a Hospital or manage
or operate a Hospital; provided that the total assets of all Non-Significant
Subsidiaries at any time does not exceed 5.0% of the total assets of the
Borrower and the Subsidiaries on a consolidated basis. Schedule 1.01(g)
contains, as of the Closing Date, a true, correct and complete list of all
Non-Significant Subsidiaries.

“Obligations” shall mean (a) the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) all other monetary obligations of the Borrower to any of
the Secured Parties under this Agreement and each of the other Loan Documents,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), (b)
the due and punctual performance of all other obligations of the Borrower under
or pursuant to this Agreement and each of the other Loan Documents and (c) the
due and punctual payment and performance of all the obligations of each other
Loan Party under or pursuant to this Agreement and each of the other Loan
Documents.

“OFAC” shall have the meaning assigned to such term in Section 3.23.

“Orders” shall mean, collectively, the Interim Order and the Final Order.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

14



--------------------------------------------------------------------------------

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f).

“Payment in Full” or “Paid in Full” shall mean, with respect to the Obligations,
(i) termination of the Commitments of all of the Lenders and (ii) payment in
full in cash of all Obligations under the Loan Documents (other than contingent
indemnification obligations and other obligations not then payable which
expressly survive termination and as to which no claim has been asserted).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(h).

“Permitted Investments” shall mean:

(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e)    investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above; and

(f)    other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.

“Permitted Joint Venture Subsidiary” shall mean a partially owned Subsidiary
listed on Schedule 1.01A.

“Permitted Syndication Subsidiary” shall mean each Subsidiary listed on Schedule
1.01A.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Petition Date” as defined in the Preliminary Statement.

 

15



--------------------------------------------------------------------------------

“Plan Effective Date” shall mean the date of the substantial consummation (as
defined in section 1101(2) of the Bankruptcy Code, which for purposes hereof
shall be no later than the effective date) of the plan of reorganization
confirmed pursuant to a final order entered by the Bankruptcy Court.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Practice Guarantees” shall mean admitting physician practice guarantees
pursuant to which the Borrower or any of the Subsidiaries guarantees to pay an
admitting physician on the medical staff of a Hospital the difference between
such admitting physician’s monthly net revenue from professional fees and a
minimum monthly guaranteed amount.

“Prepetition ABL Credit Agreement” shall mean that certain ABL Credit Agreement,
dated as of April 29, 2016, among the Borrower, the lenders from time to time
party thereto, and UBS AG, Stamford Branch, as administrative agent and
collateral agent, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the Petition Date.

“Prepetition ABL Facility” shall mean the ABL credit facility provided pursuant
to the Prepetition ABL Credit Agreement.

“Prepetition Agent” shall mean (i) UBS AG, Stamford Branch, as administrative
agent and collateral agent under the Prepetition ABL Credit Agreement and
(ii) Credit Suisse AG, Cayman Islands Branch, as administrative agent and
collateral agent under the Prepetition CF Credit Agreement.

“Prepetition CF Credit Agreement” shall mean that certain Credit Agreement,
dated as of April 29, 2016, among the Borrower, the lenders from time to time
party thereto, and Credit Suisse AG, Cayman Islands Branch, as administrative
agent and collateral agent, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the
Petition Date.

“Prepetition CF Facility” shall mean the cash-flow credit facility provided
pursuant to the Prepetition CF Credit Agreement.

“Prepetition Credit Agreements” shall mean the Prepetition ABL Credit Agreement
and the Prepetition CF Credit Agreement.

“Prepetition Debt” shall mean, collectively, the Prepetition ABL Facility and
the Prepetition CF Facility.

“Prepetition Lenders” shall mean “Lenders” under the Prepetition ABL Credit
Agreement and Prepetition CF Credit Agreement.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City and notified to the Borrower.

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Stock.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

16



--------------------------------------------------------------------------------

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors (including its attorneys and financial advisors) of such
person and such person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Reorganization Plan” shall mean a plan of reorganization in any or all of the
Cases of the Debtors.

“Required Lenders” shall mean, at any time, Lenders having Loans and Term Loan
Commitments representing more than 50% of the sum of all Loans outstanding and
Term Loan Commitments at such time.

“Responsible Officer” of any person shall mean any executive officer, executive
vice president or Financial Officer of such person and any other officer or
similar official thereof responsible for the administration of the obligations
of such person in respect of this Agreement.

“Restricted Indebtedness” shall mean Indebtedness of the Borrower or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than Qualified Capital Stock of the
person making such dividend or distribution)) with respect to any Equity
Interests in the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property (other than Qualified Capital Stock of the person
making such dividend or distribution)), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in the Borrower or any
Subsidiary (other than, in each case, capital contributions to, or the purchase
of Equity Interests in, any Subsidiary).

“RSA” shall mean that certain Restructuring Support Agreement dated as of April
6, 2020, executed and delivered by the Loan Parties and the other parties
thereto, as such agreement may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Sanctions” shall have the meaning assigned to such term in Section 3.23.

“SEC” shall mean the U.S. Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of its functions.

“Secured Parties” shall have the meaning assigned to “DIP Secured Parties” in
the Orders.

 

17



--------------------------------------------------------------------------------

“Security Documents” shall mean the Guarantee and Collateral Agreement and each
of the security agreements, mortgages and other instruments and documents
executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.12.

“Separation Documents” shall mean the Separation and Distribution Agreement, the
Computer and Data Processing Transition Services Agreement, the Receivables
Collection Agreement, the Billing and Collection Agreement, the Eligibility
Screening Services Agreement, the Employee Service Center/HRIS Transition
Services Agreement, the Shared Services Center Transition Services Agreement,
the Supplemental Medicaid Program Services Agreement, certain other short-term
transition services agreements that may be entered into on or following the
Distribution Date, the Tax Matters Agreement and the Employee Matters Agreement,
among CHS and its subsidiaries (not including the Borrower and its
Subsidiaries), on the one hand, and the Borrower and its Subsidiaries, on the
other hand, with respect to services and transactions relating to the separation
of the Borrower and its Subsidiaries from CHS.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” shall mean, as to any person, a corporation, partnership or other
entity of which Equity Interests having ordinary voting power (other than Equity
Interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, directly or
indirectly, or the management of which is otherwise Controlled, directly or
indirectly, or both, by such person.

“Subsidiary” shall mean any subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement pursuant to Section 5.12 (it being understood and agreed
that no (i) Foreign Subsidiary, (ii) Non-Significant Subsidiary, (iii) Permitted
Syndication Subsidiary, (iv) Permitted Joint Venture Subsidiary or
(v) Subsidiary listed on Schedule 1.01(f), shall, in any case, be required to
enter into the Guarantee and Collateral Agreement pursuant to Section 5.12).

“Syndication Proceeds” shall have the meaning assigned to such term in
Section 6.05(b)(iii).

“Syndication Transaction” shall mean a transaction (or series of transactions)
whereby the Borrower or a Subsidiary sells, transfers or otherwise disposes of
part, but not all, of its interest in a Subsidiary that owns, leases or operates
a Hospital to one or more third parties or of its interest in a Hospital to a
partially owned Subsidiary.

 

18



--------------------------------------------------------------------------------

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of the Borrower or the
Subsidiaries (or to their heirs and estates) shall be deemed to be a Synthetic
Purchase Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

“Term Loan Commitment” shall mean, with respect to each Term Lender, the
commitment of such Term Lender to make Term Loans hereunder as set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
assumed its Commitment, as applicable, as the same may be (a) reduced from time
to time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.

“Term Loan Maturity Date” shall mean October 10, 2020; provided that if such day
is not a Business Day the Term Loan Maturity Date shall be the Business Day
immediately preceding such day.

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the making of the Borrowings hereunder on the Closing Date, (b) the Cases,
(c) all related transactions to occur on, prior to or after the Closing Date and
(d) the payment of fees and expenses related to the foregoing.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“Updated Budget” shall have the meaning assigned to such term in
Section 5.04(d).

 

19



--------------------------------------------------------------------------------

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Variance Report” shall have the meaning assigned to such term in
Section 5.04(g).

“Variance Report Date” shall have the meaning assigned to such term in
Section 5.04(g).

“Variance Testing Period” shall mean, as of any Variance Report Date, the
four-week calendar period most recently ended.

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean any Loan Party or the Administrative Agent.

SECTION 1.02    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time.

SECTION 1.03    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Term Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Term Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type (e.g., a “Eurodollar Term Borrowing”).

SECTION 1.04    Timing of Payment or Performance. Except as otherwise provided
herein, when the payment of any obligation or the performance of any covenant,
duty, or obligation is stated to be due or performance required on (or before) a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

20



--------------------------------------------------------------------------------

SECTION 1.05    LLC Division. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (including
any LLC Division, or any comparable event under a different jurisdiction’s laws,
as applicable): (a) if any asset, right, obligation or liability of any person
becomes the asset, right, obligation or liability of a different person, then it
shall be deemed to have been transferred from the original person to the
subsequent person, and (b) if any new person comes into existence, such new
person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

ARTICLE II

The Credits

SECTION 2.01    Term Loan Commitments. Subject to the terms and conditions set
forth herein and in the Orders, each Term Lender agrees, severally and not
jointly, to make Term Loans in dollars to the Borrower in up to three (3) draws
on (a) the Closing Date (the “Interim Term Loan”), (b) the Final Order
Availability Date (the “Final Order Term Loan”) and (c) the Full Availability
Date (the “Full Availability Term Loan”), in each case, in an aggregate
principal amount not to exceed its Term Loan Commitment. For the avoidance of
doubt, any Term Loan Commitments shall be reduced dollar for dollar immediately
after the funding of any Term Loans thereunder. Each Term Loan Borrowing shall
consist of Term Loans of the same Type made on the same day by the Term Lenders
ratably according to their respective Term Loan Commitments; provided, that
(x) the first Borrowing of Term Loans shall be in an amount up to the full
amount authorized by the Bankruptcy Court in the Interim Order (but which shall
not be more than the Interim Availability Amount), (y) the second Borrowing of
Term Loans shall be in an amount up to the lesser of (A) the full amount
authorized by the Bankruptcy Court in the Final Order and (B)(I) the Final Order
Availability Amount minus (II) the aggregate principal amount of Term Loans
funded on Closing Date and (z) the third Borrowing of Term Loans shall be in an
amount equal to the lesser of (A) the full amount authorized by the Bankruptcy
Court in the Final Order, less the principal amount of Term Loans funded prior
to such Borrowing and (B) the aggregate amount of Term Loan Commitments then
outstanding; provided that, any unused Term Loan Commitments shall terminate
immediately after the third Borrowing of Term Loans. Amounts paid or prepaid in
respect of the Term Loans may not be reborrowed. Notwithstanding anything to the
contrary, unless the Administrative Agent and the Borrower shall otherwise
agree, the initial Interest Period of any Full Availability Term Loans that are
Eurodollar Rate Loans shall commence on the date of funding and shall end on the
last day of the then-current Interest Period for all Eurodollar Rate Loans that
are Interim Term Loans then outstanding. For the avoidance of doubt, the Term
Loans funded on the Closing Date and, once funded, the Full Availability Date
shall constitute a single class of Term Loans.

SECTION 2.02    Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender).

(b)    Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time.
For purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

 

21



--------------------------------------------------------------------------------

(c)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 1:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to the DIP Proceeds Account or, if a Borrowing
shall not occur on such date because any condition precedent herein specified
shall not have been met, return the amounts so received to the respective
Lenders.

(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, but shall not be obligated
to, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, such Lender agrees to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at a rate determined by the Administrative Agent to
represent its cost of overnight or short-term funds (which determination shall
be conclusive absent manifest error). If such Lender shall not repay to the
Administrative Agent such corresponding amount within three Business Days after
demand by the Administrative Agent, then the Administrative Agent shall be
entitled to recover such amount with interest thereon at the rate per annum
equal to the interest rate applicable at the time to the Loans comprising such
Borrowing, on demand, from the Borrower. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.

SECTION 2.03    Borrowing Procedure. In order to request a Borrowing, the
Borrower shall deliver a fully executed Borrowing Request to the Administrative
Agent (a) in the case of a Eurodollar Borrowing, not later than 12:00 (noon),
New York City time, one Business Day (or with respect to the second and third
Borrowing, three Business Days) before a proposed Borrowing, and (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before a proposed Borrowing. Each such Borrowing Request shall be
irrevocable, and shall specify the following information: (i) whether the
Borrowing then being requested is to be a Eurodollar Borrowing or an ABR
Borrowing; (ii) the date of such Borrowing (which shall be a Business Day);
(iii) the number and location of the account to which funds are to be disbursed;
(iv) the amount of such Borrowing; and (v) if such Borrowing is to be a
Eurodollar Borrowing, the Interest Period with respect thereto; provided,
however, that, notwithstanding any contrary specification in any Borrowing
Request, each requested Borrowing shall comply with the requirements set forth
in Sections 2.01 and 2.02; provided, further, that the Borrower may condition
each Borrowing in such notice on the entry of the Interim Order or the Final
Order, as applicable. If no election as to the Type of Borrowing is specified in
any such notice, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then except as set forth in Section 2.01, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

SECTION 2.04    Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Term Loan of such Lender as provided in
Section 2.11.

 

22



--------------------------------------------------------------------------------

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Subsidiary Guarantor
and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.

(e)    Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

SECTION 2.05    Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the ratable account of each Term Lender, an upfront fee in an amount equal
to (i) 3.00% of the principal amount of the Interim Term Loans funded by each
such Term Lender on the Closing Date, which fee shall be earned, due, and
payable on the Closing Date upon the funding of such Interim Term Loans, and
shall be netted from such funding on the Closing Date and (ii) 3.00% of the
principal amount of each such Term Lender’s remaining aggregate Term Loan
Commitment on the Final Order Entry Date, which fee shall be earned, due, and
payable on the Final Order Entry Date upon the funding of the Final Order Term
Loans, and shall be netted from such funding on the Final Order Entry Date.

(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, the administrative fees set forth in the Agent Fee Letter at the times
and in the amounts specified therein (the “Administrative Agent Fees”).

(c)    All fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of such fees shall be refundable under any
circumstances.

SECTION 2.06    Interest on Loans. (a) Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be) at a rate per annum equal to the Alternate Base
Rate plus the Applicable Percentage in effect from time to time.

(b)    Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

 

23



--------------------------------------------------------------------------------

(c)    Interest on each Loan shall be payable in arrears on the first Business
Day of each fiscal month of the Borrower except as otherwise provided in this
Agreement. The applicable Alternate Base Rate or Adjusted LIBO Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.07    Default Interest. At all times during which an Event of Default
is continuing and (other than with respect to any default in the payment of any
principal of or interest on any Loan or any other amount due hereunder, by
acceleration or otherwise, or under any other Loan Document) upon notice to the
Borrower from the Administrative Agent (at the direction of the Required
Lenders), the Borrower shall pay interest on the principal amount of all Loans
outstanding hereunder (and any past due amounts not constituting principal), (a)
in the case of principal, at the rate otherwise applicable to such Loan pursuant
to Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as the case may be, when determined by reference to the Prime
Rate and over a year of 360 days at all other times) equal to the rate that
would be applicable to an ABR Loan of the applicable Class plus 2.00% per annum.

SECTION 2.08    Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written notice of such determination to
the Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Borrowing pursuant to Section 2.03 or 2.10 shall be
deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

SECTION 2.09    Termination and Reduction of Commitments. The Term Loan
Commitments (x) shall be automatically reduced immediately after the Borrowing
of the Interim Term Loan pursuant to Section 2.01, by the amount of such
Borrowing and (y) shall automatically terminate immediately after the Borrowing
of the Full Availability Term Loan pursuant to Section 2.01.

SECTION 2.10    Conversion and Continuation of Borrowings. The Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 11:00 a.m., New York City time, on the date of
conversion, to convert any Eurodollar Borrowing into an ABR Borrowing, (b) not
later than 12:00 (noon), New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 12:00 (noon), New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:

(i)    each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii)    if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

24



--------------------------------------------------------------------------------

(iii)    each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(iv)    if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(v)    any portion of a Borrowing of any Loans maturing or required to be repaid
in less than one month may not be converted into or continued as a Eurodollar
Borrowing;

(vi)    any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

(vii)    [reserved]; and

(viii)    upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, then, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into an ABR Borrowing.

SECTION 2.11    Repayment of Term Borrowings. (a) The Borrower shall pay to the
Administrative Agent, for the account of the Term Lenders, on the Term Loan
Maturity Date, the aggregate principal amount of all Term Loans outstanding on
such date, together with accrued and unpaid interest on the principal amount to
be paid to but excluding the date of such payment.

(b)    All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

 

25



--------------------------------------------------------------------------------

SECTION 2.12    Optional Prepayment. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written notice in the case of
Eurodollar Loans, or written notice at least one Business Day prior to the date
of prepayment in the case of ABR Loans, to the Administrative Agent before 11:00
a.m., New York City time; provided, however, that each partial prepayment shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$3,000,000 or, if less, the entire principal amount thereof then outstanding.

(b)    Optional prepayments of Term Loans shall be paid to the Term Lenders in
accordance with their respective pro rata share of the outstanding Term Loans at
the time.

(c)    Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided that a notice of prepayment
may state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or any other event, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. All prepayments under this Section 2.12 shall be subject to
Section 2.16 but otherwise without premium or penalty. All prepayments under
this Section 2.12 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

SECTION 2.13    Mandatory Prepayments. (a) [Reserved].

(b)    After the Prepetition Debt has been paid in full and the commitments
thereunder have been terminated, (i) not later than the third Business Day after
the receipt of Net Cash Proceeds in respect of any Asset Sale, the Borrower
shall apply 100% of such Net Cash Proceeds received (and not yet used to prepay
Term Loans pursuant to this Section 2.13(b)) to prepay outstanding Term Loans in
accordance with Section 2.13(g) and (ii) not later than the third Business Day
after the receipt of any “net cash proceeds” in respect of the TSA Settlement
(with “net cash proceeds”, for purposes of this clause (ii) to be defined as the
aggregate cash proceeds received in respect of the TSA Settlement (including,
for the avoidance of doubt, any deferred amounts) and any cash payments received
in respect of promissory notes or other non-cash consideration delivered in
respect of the TSA Settlement, net of (without duplication) (A) the reasonable
expenses (including legal fees and brokers’ and underwriters’ commissions paid
to third parties which are not Subsidiaries or Affiliates of the Borrower)
incurred in effecting the TSA Settlement, (B) any taxes reasonably attributable
to the TSA Settlement, (C) any transition costs reasonably attributable to the
transition of the TSA and duplicative costs in connection with such transition,
as determined by the Borrower in good faith and (D) any amounts payable to a
Governmental Authority triggered as a result of the TSA Settlement), the
Borrower shall apply 100% of such net cash proceeds received (and not yet used
to prepay Term Loans pursuant to this Section 2.13(b)) to prepay outstanding
Term Loans in accordance with Section 2.13(g); provided that any Net Cash
Proceeds received in respect of any Asset Sale of DIP Priority Collateral shall
be applied to prepay outstanding Term Loans in accordance with Section 2.13(g)
on a dollar-for-dollar basis.

(c)    [Reserved].

(d)    After the Prepetition Debt has been paid in full and the commitments
thereunder have been terminated, in the event that the Borrower or any of its
subsidiaries shall receive Net Cash Proceeds from the issuance or incurrence of
Indebtedness for money borrowed (other than any cash proceeds from the issuance
of Indebtedness for money borrowed permitted pursuant to Section 6.01), the
Borrower shall, substantially simultaneously with (and in any event not later
than

 

26



--------------------------------------------------------------------------------

the third Business Day next following) the receipt of such Net Cash Proceeds by
the Borrower or such subsidiary, apply an amount equal to 100% of such Net Cash
Proceeds to prepay outstanding Term Loans in accordance with Section 2.13(g).

(e)    [Reserved].

(f)    [Reserved].

(g)    Mandatory prepayments of outstanding Term Loans under this Agreement
shall be allocated pro rata among the Term Loans. The amount of any mandatory
prepayment in respect of Term Loans of any Class shall be applied first to Term
Loans of such Class that are ABR Loans to the full extent thereof before
application to Term Loans of such Class that are Eurodollar Loans, in a manner
that minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.16.

(h)    The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.13(b) or (d), as applicable, (i) a
certificate signed by a Financial Officer of the Borrower setting forth in
reasonable detail the calculation of the amount of such prepayment and (ii) to
the extent practicable, at least two days prior written notice of such
prepayment. Each notice of prepayment shall specify the prepayment date, the
Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid. All prepayments of Borrowings under this
Section 2.13 shall be subject to Section 2.16, but shall otherwise be without
premium or penalty, and shall be accompanied by accrued and unpaid interest on
the principal amount to be prepaid to but excluding the date of payment (which
interest amounts shall reduce the amount of Net Cash Proceeds required to be
applied to prepay the Loans).

SECTION 2.14    Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender (except any such reserve requirement which is reflected
in the Adjusted LIBO Rate), shall subject any Lender or the Administrative Agent
to any Taxes (other than (i) Indemnified Taxes imposed on or with respect to any
payment made by or on account of any obligation of any Loan Party under any Loan
Document and (ii) Excluded Taxes) on its Loans, Commitments or other obligations
or its deposits, reserves, other liabilities or capital attributable thereto or
shall impose on such Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender, and the result
of any of the foregoing shall be to increase the cost to such Lender of making
or maintaining any Eurodollar Loan or increase the cost to any Lender of
purchasing or maintaining a participation therein or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Lender to be material, then
the Borrower will pay to such Lender from time to time such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b)    If any Lender shall have determined that any Change in Law regarding
capital adequacy or liquidity has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made pursuant
hereto to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time the Borrower shall pay to such Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

 

27



--------------------------------------------------------------------------------

(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 30 days after its
receipt of the same.

(d)    Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 180 days prior to such request if such Lender knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 180-day period. The protection of this Section shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the Change in Law that shall have occurred or been
imposed.

SECTION 2.15    Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be), unless such
declaration shall be subsequently withdrawn; and

(ii)    such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b)    For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

 

28



--------------------------------------------------------------------------------

SECTION 2.16    Indemnity. The Borrower shall indemnify each Lender against any
loss or expense (but not against any lost profits) that such Lender may sustain
or incur as a consequence of (a) any event, other than a default by such Lender
in the performance of its obligations hereunder, which results in (i) such
Lender receiving or being deemed to receive any amount on account of the
principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case other than on the last day of the Interest Period in effect therefor,
or (iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Loan shall have been given by the Borrower
hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
of any Eurodollar Loan required to be made hereunder. In the case of any
Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error.

SECTION 2.17    Pro Rata Treatment. Except as required under Section 2.15, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each reduction of the Term Loan Commitments
and each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective principal amounts of their outstanding Loans
or, in the case of a reduction of Term Loan Commitments, their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
amount.

SECTION 2.18    Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means (excluding means expressly contemplated elsewhere in this
Agreement), obtain payment (voluntary or involuntary) in respect of any Loan or
Loans as a result of which the unpaid principal portion of its Loans shall be
proportionately less than the unpaid principal portion of the Loans of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans of such other Lender, so that the
aggregate unpaid principal amount of the Loans and participations in Loans held
by each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans then outstanding as the principal amount of its Loans prior
to such exercise of banker’s lien, setoff or counterclaim or other event was to
the principal amount of all Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.18
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored

 

29



--------------------------------------------------------------------------------

without interest. The Borrower expressly consents to the foregoing arrangements
and agree that any Lender holding a participation in a Loan deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.

SECTION 2.19    Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any fees or other amounts)
hereunder and under any other Loan Document not later than 1:00 p.m., New York
City time, on the date when due in immediately available dollars, without
setoff, defense or counterclaim. Each such payment shall be made to the
Administrative Agent. The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender.

(b)    Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, if applicable.

(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, but shall not be
obligated to, in reliance upon such assumption, distribute to the Lenders the
amount due. In such event, if the Borrower does not in fact make such payment,
then each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, and to pay
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at a rate determined by the Administrative Agent to represent its cost of
overnight or short-term funds (which determination shall be conclusive absent
manifest error).

SECTION 2.20    Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required by applicable law to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower or such
Loan Party shall make such deductions and (iii) the Borrower or such Loan Party
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)    The Loan Parties shall jointly and severally indemnify the Administrative
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes that are payable or paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower or any other
Loan Party hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under

 

30



--------------------------------------------------------------------------------

this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto; provided that the Borrower shall not be
obligated to so indemnify any Lender or the Administrative Agent in respect of
interest or penalties attributable to any Indemnified Taxes or Other Taxes to
the extent that such interest or penalties resulted solely from the gross
negligence or willful misconduct of the Administrative Agent or such Lender. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on behalf of itself or a
Lender, shall be conclusive absent manifest error.

(d)    As soon as practicable after any payment of Indemnified Taxes, Excluded
Taxes or Other Taxes by the Borrower or any other Loan Party to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate.

(ii)    If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such other time or times reasonably requested by
the Withholding Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (ii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(f) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, that this paragraph (f) shall not create any additional
obligation of the Borrower hereunder. A certificate as to the amount of such
payment or liability delivered to any Lender by

 

31



--------------------------------------------------------------------------------

the Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (f).

(g)    Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments,
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.21    Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20, (iv) any Lender refuses to consent to any amendment,
waiver or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders or (v) any Lender becomes a Defaulting Lender, then, in each
case, the Borrower may, at its sole expense and effort (including with respect
to the processing and recordation fee referred to in Section 9.04(b)), upon
notice to such Lender and the Administrative Agent, require such Lender to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (iv) or (v) above,
all of its interests, rights and obligations with respect to the Class of Loans
or Commitments that is the subject of the related consent, amendment, waiver or
other modification or in respect of which such Lender is a Defaulting Lender, as
the case may be) to an Eligible Assignee that shall assume such assigned
obligations and, with respect to clause (iv) above, shall consent to such
requested amendment, waiver or other modification of any Loan Document (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment);
provided that (x) such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent, which consents shall not unreasonably be withheld or
delayed, and (z) the Borrower or such Eligible Assignee shall have paid to the
affected Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender plus all other amounts accrued for the account of such
Lender hereunder with respect thereto (including any amounts under Sections 2.14
and 2.16); provided further that, if prior to any such transfer and assignment
the circumstances or event that resulted in such Lender’s claim for compensation
under Section 2.14, notice under Section 2.15 or the amounts paid pursuant to
Section 2.20, as the case may be, cease to cause such Lender to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.15, or cease
to result in amounts being payable under Section 2.20, as the case may be
(including as a result of any action taken by such Lender pursuant to paragraph
(b) below), or if such Lender shall waive its right to claim further
compensation under Section 2.14 in respect of such circumstances or event or
shall withdraw its notice under Section 2.15 or shall waive its right to further
payments under Section 2.20 in respect of such circumstances or event or shall
consent to the proposed amendment, waiver, consent or other modification or
shall cease to be a Defaulting Lender, as the case may be, then such Lender
shall not thereafter be required to make any such transfer and assignment
hereunder. Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s interests hereunder in
the circumstances contemplated by this Section 2.21(a).

 

32



--------------------------------------------------------------------------------

(b)    If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender, pursuant to Section 2.20, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing or assignment, delegation and transfer.

SECTION 2.22    Priority and Liens. (a) Each of the Loan Parties hereby
covenants and agrees that upon the entry of, and subject to, an Interim Order
(and when applicable, the Final Order) and subject to the Carve Out in all
respects, the Obligations: (i) pursuant to Section 364(c)(1) of the Bankruptcy
Code, shall at all times constitute allowed DIP Superpriority Claims in the
Cases, which DIP Superpriority Claims in respect of the Credit Facility shall
rank pari passu with each other; (ii) pursuant to Section 364(c)(2) of the
Bankruptcy Code, shall at all times be secured by a valid, binding, continuing,
enforceable perfected first priority Lien (subject to the terms of the Guarantee
and Collateral Agreement and the Orders but which will, in any event, be subject
to the Carve Out) on (x) the DIP Proceeds Account (including all cash and cash
equivalents held therein, and proceeds disbursed in contravention of this
Agreement) and (y) Avoidance Actions, and the proceeds of Avoidance Actions
that, in the case of this clause (y), are not subject to valid, perfected and
non-avoidable pre-petition Liens (this clause (ii), the “DIP Priority
Collateral”); and (iii) pursuant to Section 364(c)(3) of the Bankruptcy Code,
shall be secured by a valid, binding, continuing, enforceable perfected junior
Lien upon all Collateral (as defined in the Prepetition Credit Agreements),
other than Excluded Assets, to the extent such Collateral is subject to a valid,
perfected and non-avoidable Lien securing the Prepetition Credit Agreements (the
assets described in clauses (ii) and (iii) above, the “DIP Collateral”).

(b)    The relative priorities of the Liens described in this Section 2.22 with
respect to the DIP Collateral shall be as set forth in the Interim Order (and,
when entered, the Final Order) and the Guarantee and Collateral Agreement. In
accordance with the Interim Order (or, once entered, the Final Order), all of
the Liens described in this Section 2.22 shall be effective and perfected upon
entry of the Interim Order, without the necessity of the execution, recordation
of filings by the Debtors of security agreements, control agreements, pledge
agreements, financing statements or other similar documents, or the possession
or control by the Administrative Agent or Collateral Agent, as applicable, of,
or over, any DIP Collateral, as set forth in the Interim Order.

(c)    Each Loan Party that is a Debtor hereby confirms and acknowledges that,
pursuant to the Interim Order (and, when entered, the Final Order), the Liens in
favor of the Collateral Agent on behalf of and for the benefit of the Secured
Parties in all of the DIP Collateral, but in any case, excluding any Excluded
Assets (but including Avoidance Actions and the proceeds of Avoidance Actions),
which includes, without limitation, all of such Debtor’s real estate assets
(other than Excluded Assets), now existing or hereafter acquired, shall be
created and perfected without the recordation or filing in any land records or
filing offices of any mortgage, assignment or similar instrument.

 

33



--------------------------------------------------------------------------------

SECTION 2.23    No Discharge; Survival of Claims. Each of the Loan Parties
agrees that prior to Payment in Full of the Obligations and termination of the
Commitments, (a) its obligations under the Loan Documents shall not be
discharged by the entry of an order confirming a Reorganization Plan (and each
of the Loan Parties, pursuant to Section 1141(d)(4) of the Bankruptcy Code,
hereby waives any such discharge) and (b) the DIP Superpriority Claims granted
to the Agents and the Lenders pursuant to the Orders and the Liens granted to
the Agents and the Lenders pursuant to the Orders shall not be affected in any
manner by the entry of an order confirming a Reorganization Plan.

SECTION 2.24    Payment of Obligations. Upon the maturity (whether by
acceleration or otherwise) of any of the Obligations of the Loan Parties under
this Agreement or any of the other Loan Documents, the Administrative Agent and
the Lenders shall be entitled to immediate payment of such Obligations without
further application to or order of the Bankruptcy Court.

SECTION 2.25    Release. Each of the Borrower and the Subsidiary Guarantors
hereby acknowledge that the Borrower, the Subsidiary Guarantors and any of their
Subsidiaries have no defense, counterclaim, offset, recoupment, claim or demand
of any kind or nature whatsoever that can be asserted to reduce or eliminate all
of any part of the Borrower’s, the Subsidiary Guarantors’ or their respective
Subsidiaries’ liability to repay the Secured Parties as provided in this
Agreement or to seek affirmative relief or damages of any kind or nature from
any Secured Party. The Borrower and the Subsidiary Guarantors, each in their own
right and on behalf of their bankruptcy estates, and on behalf of all their
successors, assigns, Subsidiaries and any Affiliates and any person acting for
and on behalf of, or claiming through them, (collectively, the “Releasing
Parties”), hereby fully, finally and forever release and discharge the Agents
and Lenders and all of Agents’, Lenders’, and the other Secured Parties’
officers, directors, servants, agents, attorneys, assigns, heirs, parents,
subsidiaries, and each person acting for or on behalf of any of them, each
solely in their capacity as such (collectively, the “Released DIP Parties”) of
and from any and all actions, causes of action, demands, suits, claims,
liabilities, Liens, lawsuits, adverse consequences, amounts paid in settlement,
costs, damages, debts, deficiencies, diminution in value, disbursements,
expenses, losses and other obligations of any kind or nature whatsoever, in each
case, existing at the time of entry of the Interim Order, whether in law, equity
or otherwise (including, without limitation, those arising under sections 541
through 550 of the Bankruptcy Code and interest or other carrying costs,
penalties, legal, accounting and other professional fees and expenses, and
incidental, consequential and punitive damages payable to third parties),
directly or indirectly arising out of, connected with or relating to this
Agreement, the Interim Order, the Final Order and the transactions contemplated
hereby, and all other agreements, certificates, instruments and other documents
and statements (whether written or oral) related to any of the foregoing
provided, however, that the Loan Parties do not release, discharge or acquit any
Released DIP Party from its obligations specifically set forth in this
Agreement.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent and each of the Lenders that:

SECTION 3.01    Organization; Powers. Each of the Loan Parties (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except, with respect to Loan Parties other
than the Borrower, to the extent that the failure of such Loan Parties to be in
good standing could not reasonably be expected to have a Material Adverse
Effect, (b) subject to the entry and the terms of the Orders and other orders of
the Bankruptcy Court, as applicable, has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, except to the extent that the failure to possess such
power and authority could not reasonably be expected to result in a Material
Adverse Effect, (c) is qualified to do business in, and is in

 

34



--------------------------------------------------------------------------------

good standing in, every jurisdiction where such qualification is required,
except where the failure so to qualify could not reasonably be expected to
result in a Material Adverse Effect, and (d) has the power and authority to,
subject to the entry of the Orders and subject to the terms thereof, execute,
deliver and perform its obligations under each of the Loan Documents and each
other agreement or instrument contemplated thereby to which it is or will be a
party and, in the case of the Borrower, to borrow hereunder.

SECTION 3.02    Authorization. Subject to the entry of the Orders and subject to
the terms thereof, the execution, delivery and performance by the Loan Parties
of the Loan Documents to which they are a party and the making of the Borrowings
hereunder have been duly authorized by all requisite corporate and, if required,
stockholder action. Subject to the entry of the Orders and subject to the terms
thereof, the execution, delivery and performance by the Loan Parties of the Loan
Documents to which they are a party nor the consummation of the transactions
contemplated by the Loan Documents will (a) will not (i) violate (A) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of the Borrower or
any Subsidiary, (B) any order of any Governmental Authority or (C) any provision
of any indenture, agreement or other instrument to which the Borrower or any
Subsidiary is a party or by which any of them or any of their property is or may
be bound, except as could not reasonably be expected to result in a Material
Adverse Effect, (ii) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any such indenture, agreement or other instrument,
except as could not reasonably be expected to result in a Material Adverse
Effect or (iii) except to the extent arising under the documents governing the
Prepetition Debt, result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by the
Borrower or any Subsidiary.

SECTION 3.03    Enforceability. Subject to the entry of the Orders and subject
to the terms thereof, this Agreement has been duly executed and delivered by the
Borrower and constitutes, and each other Loan Document constitutes, a legal,
valid and binding obligation of the Borrower enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally (other than in the case of each Loan Party
that is a Debtor) and by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

SECTION 3.04    Governmental Approvals. Subject to the entry of the Orders and
subject to the terms thereof, no action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are a party and the making of the
Borrowings hereunder, except for (a) the filing of Uniform Commercial Code
financing statements and filings with the United States Patent and Trademark
Office and the United States Copyright Office, (b) recordation of filings and
recordings in respect of Liens created pursuant to the Security Documents,
(c) such as have been made or obtained and are in full force and effect and
(d) such actions, consents, approvals, registrations or filings which the
failure to obtain or make could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.05    Financial Statements. The Borrower has heretofore furnished to
the Lenders its consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower (i) as of and for the fiscal
year ended December 31, 2018, audited by and accompanied by the opinion of
Deloitte & Touche LLP, independent public accountant, and (ii) as of and for
each fiscal quarter of the Borrower thereafter ended on or prior to
September 30, 2019. Such financial statements present fairly in all material
respects the financial condition and results of operations and cash flows of the
Borrower and its consolidated subsidiaries as of such dates and for such
periods. Such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of the Borrower and its consolidated
subsidiaries as of

 

35



--------------------------------------------------------------------------------

the dates thereof in accordance with GAAP in all material respects. Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis in all material respects, subject, in the case of unaudited
financial statements, to year-end audit adjustments and the absence of
footnotes.

SECTION 3.06    No Material Adverse Change. There has been no Material Adverse
Effect since the Petition Date.

SECTION 3.07    Title to Properties; Possession Under Leases. Each of the
Borrower and the Subsidiaries has good and marketable title to, or valid
leasehold interests in, or a right to use, all its properties and assets
(including all Material Real Property), except for minor defects in title that
do not interfere with its ability to conduct its business as currently conducted
or to utilize such properties and assets for their intended purposes and except
where the failure to have such title or other interest could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All such properties and assets are free and clear of Liens, other than Liens
expressly permitted by Section 6.02.

SECTION 3.08    Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of the Borrower
therein. The shares of capital stock or other ownership interests so indicated
on Schedule 3.08 are, in the case of corporations, fully paid and non-assessable
and are owned by the Borrower, directly or indirectly, free and clear of all
Liens (other than (i) Liens created under the Security Documents, (ii) Liens
granted to secure the Prepetition Debt, (iii) those created pursuant to the
Interim Order and (iv) any nonconsensual Lien that is permitted pursuant to
Section 6.02).

SECTION 3.09    Litigation; Compliance with Laws. (a) Except for the Cases and
as disclosed in the periodic and other reports, proxy statements and other
materials filed by the Borrower or any Subsidiary with the SEC prior to the
Closing Date, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of the
Borrower through receipt of written notice or proceeding, threatened against or
affecting the Borrower or any Subsidiary or any business, property or rights of
any such person as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(b)    Neither the Borrower nor any of the Subsidiaries nor any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any occupational
safety and health, health care, pension, certificate of need, Medicare,
Medicaid, insurance fraud or similar law, zoning, building, Environmental Law,
ordinance, code or approval or any building permits), or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10    Reserved.

SECTION 3.11 Federal Reserve Regulations. (a) Neither the Borrower nor any of
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, U or X.

 

36



--------------------------------------------------------------------------------

SECTION 3.12    Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.13    Use of Proceeds. The Borrower will use the proceeds of the Loans
for (i) working capital and general corporate purposes of the Loan Parties and
their Subsidiaries, (ii) to pay obligations arising from or related to the Carve
Out, (iii) to pay professional fees in connection with the Cases, (iv) to make
adequate protection payments and (v) to pay fees and expenses incurred in
connection with the transactions contemplated by this Agreement; provided that,
for the avoidance of doubt, it is acknowledged and agreed that the use of
proceeds of the Loans shall be subject to and consistent with the Initial Budget
or the then-Approved DIP Budget, as the case may be (subject to any permitted
variance).

SECTION 3.14    Tax Returns. The Borrower and each of the Subsidiaries has filed
or caused to be filed, or has timely requested an extension to file or has
received an approved extension to file, all Federal, state, local and foreign
Tax returns or materials that to the Borrower’s best knowledge are required to
have been filed by it and has paid or caused to be paid all Taxes due and
payable by it and all assessments received by it, except Taxes the payment of
which are stayed by the Cases and except Taxes that are being contested in good
faith by appropriate proceedings and for which the Borrower or such Subsidiary,
as applicable, shall have set aside on its books reserves in accordance with
GAAP and except any such filings or Taxes, fees or charges, the failure of which
to make or pay, could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.15    No Material Misstatements. None of the written information,
report, financial statement, exhibit or schedule (other than estimates and
information of a general economic or general industry nature) heretofore or
contemporaneously furnished by or on behalf of the Borrower to the Agents or any
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, when furnished and taken as a whole,
contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not materially misleading in light of the circumstances under
which such statements were made; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower represents only that it acted
in good faith and utilized assumptions that the Borrower believed to be
reasonable at the time made.

SECTION 3.16    Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect. The present
value of all benefit liabilities under each Employee Benefit Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
Board Accounting Standards Codification Topic 715) did not, as of the last
annual valuation date applicable thereto, exceed the fair market value of the
assets of such Plan in such amount that could reasonably be expected to result
in a Material Adverse Effect, and the present value of all benefit liabilities
of all underfunded Plans (based on the assumptions used for purposes of
Financial Accounting Standards Board Accounting Standards Codification Topic
715) did not, as of the last annual valuation dates applicable thereto, exceed
the fair market value of the assets of all such underfunded Plans in such amount
that could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.17    Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of the Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

37



--------------------------------------------------------------------------------

SECTION 3.18    Insurance. Schedule 3.18 sets forth a true, complete and correct
description, in all material respects, of all insurance maintained by the
Borrower for itself or the Subsidiaries as of the Closing Date. As of the
Closing Date, such insurance is in full force and effect and all premiums have
been duly paid. The Borrower and the Subsidiaries have insurance in such amounts
and covering such risks and liabilities as are in accordance with normal
industry practice.

SECTION 3.19    Security Documents. Subject to the entry of the Orders and
subject to the terms thereof the provisions of the Orders, this Agreement and
the Guarantee and Collateral Agreement create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable security
interest in the DIP Collateral, and upon entry of the Orders, the Lien created
under the Orders, this Agreement and the Guarantee and Collateral Agreement will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such DIP Collateral, enforceable (except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law)) against the applicable Loan Party and all
third parties, and having priority over all other Liens on the DIP Collateral
except as contemplated by the Orders.

SECTION 3.20    Location of Real Property and Leased Premises. (a) Schedule
1.01(c) lists completely and correctly as of the Closing Date all Hospitals
owned by the Borrower and the Subsidiaries and the addresses thereof. The
Borrower and the Subsidiaries own in fee all the real property set forth on
Schedule 1.01(c).

(b)    Schedule 1.01(c) lists completely and correctly as of the Closing Date
all Hospitals leased by the Borrower and the Subsidiaries and the addresses
thereof. The Borrower and the Subsidiaries have valid leases in all the real
property set forth on Schedule 1.01(c).

SECTION 3.21    Labor Matters. Except as set forth on Schedule 3.21, as of the
Closing Date, there are no strikes, lockouts or slowdowns against the Borrower
or any Subsidiary pending or, to the knowledge of the Borrower by delivery of
written notice or proceeding, threatened. The consummation of the transactions
contemplated by this Agreement will not give rise to any right of termination or
right of renegotiation on the part of any union under any collective bargaining
agreement to which the Borrower or any Subsidiary is bound. Except as set forth
on Schedule 3.21, as of the Closing Date, neither the Borrower nor any
Subsidiary is a party to any collective bargaining agreement or other labor
contract applicable to persons employed by it at any Facility.

SECTION 3.22    Reserved.

SECTION 3.23    Sanctions; FCPA. (a) None of the Borrower, any other Loan Party
or any or their subsidiaries nor, to the knowledge of the Borrower, any
director, officer, agent, employee or Affiliate of the Borrower, any Loan Party
or any of their subsidiaries is (i) a person on the list of “Specially
Designated Nationals and Blocked Persons” or (ii) subject to the limitations and
prohibitions or any sanctions under or administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”), the U.S. State
Department or any other relevant sanctions authority to whose jurisdiction the
Borrower, any Loan Party or any of their subsidiaries is subject (collectively,
“Sanctions”) and each is currently in compliance with all rules and regulations
promulgated by OFAC, the U.S. State Department and each other relevant Sanctions
authority to whose jurisdiction the Borrower, any Loan Party or any of their
subsidiaries is subject. The Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower and its
Subsidiaries and their respective directors, officer, employees and agents with
Anti-Corruption Laws and Sanctions.

 

38



--------------------------------------------------------------------------------

(b)    None of the Borrower, any other Loan Party or any or their subsidiaries
nor, to the knowledge of the Borrower, any director, officer, agent, employee or
Affiliate of the Borrower, any Loan Party or any of their subsidiaries has
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity, (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (iii) violated or is in violation of any
applicable provision of the FCPA, OFAC or any Sanctions or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

SECTION 3.24    DIP Budget. The Approved DIP Budget (which shall include a
13-week projection) has been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time made, it being understood that projections as to future events are not
to be viewed as facts and actual results may vary materially from such
forecasts.

SECTION 3.25    Orders. The Interim Order is (and the Final Order when entered
will be) effective to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a legal, valid, binding and enforceable perfected
security interest in the DIP Collateral without the necessity of the execution
of mortgages, security agreements, pledge agreements, financing statements or
other agreements or documents except to the extent set forth in such Orders.

SECTION 3.26    Status of Obligations; Perfection and Priority of Security
Interests. Subject to entry of the Interim Order (and the Final Order, as
applicable) the Obligations shall have the status and priority set forth in
Section 2.22 and, for the avoidance of doubt, are subject to the Carve Out in
all respects.

ARTICLE IV

Conditions of Lending

SECTION 4.01    All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing) (each such event being called a
“Credit Event”), the obligations of the Lenders to make any Loans hereunder are
subject to the satisfaction (or waiver) of the following conditions:

(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article III or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Event;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b)    The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02).

(c)    At the time of and immediately after such Credit Event, no Default or
Event of Default shall have occurred and be continuing.

 

39



--------------------------------------------------------------------------------

(d)    The making of such Loan shall not violate any requirement of material law
applicable to the Loan Parties, after giving effect to the Orders and any other
order of the Bankruptcy Court entered on or prior to the date of the applicable
Credit Event, and shall not be enjoined, temporarily, preliminarily or
permanently.

(e)    The Administrative Agent and the Lenders shall have received the fees in
the amounts previously agreed in writing by the Agents or otherwise pursuant to
the Loan Documents, if any, on or prior to such date and all expenses (including
the reasonable fees, disbursements and other charges of counsel to the extent
payable in accordance with the terms hereof) payable by the Loan Parties for
which, with respect to expenses, invoices have been presented at least one
Business Day prior to such date shall have been paid, in each case subject to
and in accordance with the Orders; which amounts may, at the election of the
Borrower, be paid from the proceeds of the Loans funded on the date of such
Borrowing unless required to be paid by the Borrower prior to such date.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the applicable matters
specified in paragraphs (a) and (c) of this Section 4.01.

SECTION 4.02    First Credit Event. On the date of the Borrowing of the Interim
Term Loans (the date such conditions are satisfied or waived, the “Closing
Date”), the obligations of the Lenders to make Loans in an aggregate amount not
to exceed the lesser of (x) the amount approved by the Bankruptcy Court and (y)
$30,000,000 are also subject to the satisfaction (or waiver) of the following
conditions:

(a)    The Administrative Agent shall have received from each party to this
Agreement (i) a counterpart of this Agreement signed on behalf of each such
party (including via any electronic means) or (ii) evidence satisfactory to the
Administrative Agent (which may include a facsimile or other electronic imaging
transmission) that such party has signed such a counterpart.

(b)    The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of Wachtell, Lipton, Rosen & Katz, counsel
for the Borrower, in each case (A) dated the Closing Date, (B) addressed to the
Administrative Agent and the Lenders, and (C) in form and substance reasonably
satisfactory to the Required Lenders, covering such matters customarily covered
in opinions of this type as the Required Lenders shall reasonably request, and
the Borrower hereby requests such counsel to deliver such opinions.

(c)    The Required Lenders shall have received the Initial Budget (which shall
include the initial 13-week projections as of a date not more than five
(5) Business Days prior to the Closing Date).

(d)    The Administrative Agent and the Required Lenders shall have received
(i) a copy of the certificate or articles of incorporation, including all
amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of each Loan Party as of a recent date, from such Secretary of
State; (ii) a certificate of the Secretary or Assistant Secretary of each Loan
Party dated the Closing Date and certifying (A) that attached thereto is a true
and complete copy of the by-laws of such Loan Party as in effect on the Closing
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors (or its equivalent)
of such Loan Party authorizing the execution, delivery and performance of the
Loan Documents to which such person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles

 

40



--------------------------------------------------------------------------------

of incorporation of such Loan Party have not been amended since the date of the
last amendment thereto shown on the certificate of good standing furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party; (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above; and (iv) such other documents as the Required Lenders may
reasonably request.

(e)    The Administrative Agent and the Required Lenders shall have received a
certificate, dated the Closing Date and signed by a Financial Officer of the
Borrower, confirming compliance with the conditions precedent set forth in
paragraphs (a) and (c) of Section 4.01.

(f)    Prior to or substantially simultaneously therewith, all fees, costs and
expenses (including, without limitation, invoiced legal fees and expenses), in
the case of costs and expenses and legal fees (but not other fees) to the extent
invoiced at least two Business Days prior to the Petition Date required to be
paid to the Agents and the Lenders in accordance with the terms hereof, if any,
on or before the Closing Date shall have been paid in full in cash, in each case
subject to and in accordance with the Interim Order.

(g)    The Guarantee and Collateral Agreement shall have been duly executed
(including via any electronic means) by each Loan Party that is to be a party
thereto and shall be in full force and effect on the Closing Date.

(h)    The Collateral Agent shall have received the results of a search of the
Uniform Commercial Code filings (or equivalent filings) made with respect to the
Loan Parties in the states (or other jurisdictions) of formation of such persons
as indicated on the applicable schedules to the Guarantee and Collateral
Agreement, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence satisfactory to
the Collateral Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted under Section 6.02 or have been or will
be contemporaneously released or terminated.

(i)    [reserved].

(j)    The Lenders shall have received the financial statements and opinion
referred to in Section 3.05.

(k)    The Administrative Agent and the Lenders shall have received, at least
five Business Days prior to the Closing Date, to the extent requested at least
eight Business Days prior to the Closing Date, (i) all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and (ii) if the Borrower qualified as a “legal entity customer”
under the Beneficial Ownership Regulation, a customary certification regarding
beneficial ownership required by the Beneficial Ownership Regulation in relation
to the Borrower.

(l)    The Petition Date shall have occurred.

(m)    The Bankruptcy Court shall have entered the Interim Order in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders within five (5) Business Days after the Petition Date, it being
understood that drafts approved by counsel to the Administrative Agent and the
Required Lenders, on or prior to the Petition Date are reasonably satisfactory,
and the Interim Order shall not have been vacated, reversed, modified, amended
or

 

41



--------------------------------------------------------------------------------

stayed, in the case of any modification or amendment, in a manner that is
adverse to the Lenders, without the consent of the Required Lenders (and, with
respect to those provisions thereof that affect the rights, obligations,
liabilities and duties of the Administrative Agent or the Collateral Agent, to
the Administrative Agent or the Collateral Agent, as applicable).

(n)    All First Day Orders shall have been entered by the Bankruptcy Court and
all such entered First Day Orders shall be reasonably satisfactory in form and
substance to the Required Lenders, it being understood that counsel to the
Required Lenders have reviewed drafts of all First Day Orders on or prior to the
Petition Date and all such drafts are reasonably satisfactory.

(o)    No trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or
examiner with enlarged powers beyond those set forth in Section 1106(a)(3) and
(4) of the Bankruptcy Code shall have been appointed in any of the Cases.

(p)    The RSA shall not have terminated and shall be in full force and effect.

(q)    The Borrower and its Subsidiaries shall have no outstanding Indebtedness
other than Indebtedness permitted under this Agreement.

(r)    The Collateral Agent, for the benefit of the Secured Parties, shall have
valid and perfected Liens on all DIP Collateral, to the extent contemplated
hereby, and pursuant to the other Loan Documents, including the Interim Order.

SECTION 4.03    Conditions to Borrowing on the Final Order Availability Date.
After the Closing Date and the funding of the Interim Term Loan, the obligation
of the Lenders to make Loans in an amount equal to the lesser of (x) the amount
approved by the Bankruptcy Court and (y)(I) the Final Order Availability Amount
minus (II) the aggregate principal amount of the Term Loans funded on the
Closing Date, is also subject to the satisfaction (or waiver) of the following
conditions precedent:

(a)    All “second day” orders approving on a final basis the relief granted
under any First Day Orders shall have been entered by the Bankruptcy Court,
shall be reasonably satisfactory to the Required Lenders (and, with respect to
those provisions thereof that affect the rights, obligations, liabilities and
duties of the Administrative Agent or the Collateral Agent, to the
Administrative Agent or the Collateral Agent, as applicable), shall be in full
force and effect, shall not have been vacated or reversed, shall not be subject
to a stay and shall not have been modified or amended other than as reasonably
acceptable to the Required Lenders (and, with respect to those provisions
thereof that affect the rights, obligations, liabilities and duties of the
Administrative Agent or the Collateral Agent, to the Administrative Agent or the
Collateral Agent, as applicable).

(b)    The Collateral Agent, for the benefit of the Secured Parties, shall have
valid and perfected Liens on all DIP Collateral, to the extent contemplated
hereby, and pursuant to the other Loan Documents, including the Orders.

(c)    The Administrative Agent shall have received a certificate, dated as of
the Final Order Availability Date and signed by a Financial Officer of the
Borrower, confirming compliance with the conditions precedent set forth in
paragraphs (a) and (c) of Section 4.01.

 

42



--------------------------------------------------------------------------------

SECTION 4.04    Conditions to Borrowing on the Full Availability Date. After the
Final Order Availability Date and the funding of the Final Order Term Loan, the
obligation of the Lenders to make any Loans in an amount equal to the lesser of
(x) the amount approved by the Bankruptcy Court and (y) its remaining Term Loan
Commitment, is also subject to the satisfaction (or waiver) of the following
conditions precedent:

(a)    Either (A) the amount of unrestricted cash on the balance sheet of the
Borrower and its subsidiaries as of the last day of any week plus the receipts
set forth in the Approved Budget for the following week is less than the amount
of the aggregate disbursements set forth in the Approved Budget for the
following week or (B) the Required Lenders otherwise agree to fund the Full
Availability Term Loan in their reasonable discretion.

(b)    The Collateral Agent, for the benefit of the Secured Parties, shall have
valid and perfected Liens on all DIP Collateral, to the extent contemplated
hereby, and pursuant to the other Loan Documents, including the Orders.

(c)    The Administrative Agent shall have received a certificate, dated as of
the Full Availability Date and signed by a Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in paragraph
(a) of this Section 4.04 and paragraphs (a) and (c) of Section 4.01.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan and all fees and all other
expenses or amounts payable under any Loan Document shall have been paid in
full, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause (i) in the case of Sections 5.01 and 5.02, each of
the Material Subsidiaries, and (ii) in the case of Sections 5.03 through 5.14,
each of the Subsidiaries to:

SECTION 5.01    Existence; Compliance with Laws; Businesses and Properties.
(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05.

(b)    (i) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises and authorizations material to the conduct of its business, except as
could not reasonably be expected to have a Material Adverse Effect; (ii) except
as otherwise excused by the Bankruptcy Code with respect to any Loan Party that
is a Debtor, comply in all material respects with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted, except as could not reasonably be expected to have
a Material Adverse Effect; and (iii) at all times maintain and preserve all
tangible property material to the conduct of such business and keep such
property in good repair, working order and condition (subject to ordinary wear
and tear, casualty and condemnation) and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times, except as could not
reasonably be expected to have a Material Adverse Effect.

(c)    Comply with each Separation Document to which it is party, except if the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

 

43



--------------------------------------------------------------------------------

SECTION 5.02    Insurance. (a) Maintain with financially sound and reputable
insurers insurance, to such extent and against such risks, including fire and
other risks insured against by extended coverage, as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including hospital liability (which shall include general liability, medical
professional liability, contractual liability and druggists’ liability),
workers’ compensation, employers’ liability, automobile liability and physical
damage coverage, environmental impairment liability, all risk property, business
interruption, fidelity and crime insurance and public liability insurance
against claims for personal injury or death or property damage occurring upon,
in, about or in connection with the use of any properties owned, occupied or
controlled by it; provided that the Borrower may implement programs of self
-insurance in the ordinary course of business and in accordance with industry
standards for a company of similar size so long as reserves are maintained in
accordance with GAAP for the liabilities associated therewith.

(b)    Within sixty (60) days after the Closing Date (or such later date as the
Administrative Agent at the direction of the Required Lenders may reasonably
agree), cause all casualty and property policies covering any DIP Collateral to
name the Collateral Agent as lender loss payee or mortgagee, and/or additional
insured, and each provider of any such insurance shall agree, by endorsement
upon such policies issued by it, that it will give the Collateral Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled.

(c)    If at any time the area in which real property constituting DIP
Collateral is located is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount as the Administrative
Agent, the Collateral Agent or the Required Lenders may from time to time
require, and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as it may be amended from
time to time.

SECTION 5.03    Obligations and Taxes. Pay and discharge promptly when due all
Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, could reasonably be expected to give rise
to a Lien upon such properties or any part thereof (in the case of any such
person that is a Debtor, solely to the extent arising after the Petition Date);
provided, however, that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim so long as (i) the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the Borrower shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP or (ii) the failure to pay and
discharge such Tax, assessment, charge, levy or claim could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.04    Financial Statements, Reports, etc. In the case of the Borrower,
furnish to the Administrative Agent, which shall furnish to each Lender (or in
the case of clauses (c), (d), (e) and (f) below, to the Lender Financial
Advisor):

(a)    [reserved];

(b)    within the time periods specified for filing quarterly reports on Form
10-Q, or any successor or comparable form, filed with the SEC, after the end of
each of the first three fiscal quarters of each fiscal year (commencing with the
fiscal quarter ending March 31, 2020), all information that would be required to
be contained in a quarterly report on Form 10-Q, or any successor or comparable
form, filed with the SEC;

 

44



--------------------------------------------------------------------------------

(c)    within twenty-one (21) days after the end of each fiscal month
(commencing with the fiscal month ending on March 31, 2020), the Borrower shall
deliver to the Administrative Agent and the Lenders a report setting forth, for
the most recently ended calendar month, (i) a computation of same-facility
adjusted EBITDA of the Debtors determined in a manner consistent with past
practice, (ii) a profit and loss statement and (iii) certain key performance
indicators relating to the Borrower’s revenue cycle management, and in the case
of each of clauses (i), (ii) and (iii), in comparative form to the prior period.

(d)    on or before 12:00 p.m. New York City time on the Wednesday of each
fourth (4th) calendar week following the week in which the Petition Date occurs,
the Loan Parties shall deliver to the Administrative Agent and the Lenders a
supplement to the Approved DIP Budget covering the 13-week period that commences
with the beginning of the week in which the supplemental budget is required to
be delivered, consistent with the form and level of detail set forth in the
Initial Budget and otherwise in form and substance reasonably acceptable to the
Initial DIP Lenders or Required Lenders in their reasonable discretion (each
such supplemental budget, an “Updated Budget”). Upon (and subject to) the
approval of any such Updated Budget by the Initial DIP Lenders or Required
Lenders in their reasonable discretion, such Updated Budget shall constitute the
then-approved Approved DIP Budget, effective as of the beginning of the week in
which it was delivered; provided that unless and until the Initial DIP Lenders
or Required Lenders approve such supplemental budget in their reasonable
discretion, the then-current Approved DIP Budget shall remain in effect;

(e)    On or before 12:00 p.m. New York City time on the Thursday of each
complete calendar week ending after the Petition Date, the Loan Parties shall
deliver to the Administrative Agent and the Lenders a report setting forth
(i) adjusted admissions (with a comparison to the prior fiscal year), (ii)
surgeries (with a comparison to the prior fiscal year), and (iii) cash
collections per day (with a comparison to the prior fiscal year and prior fiscal
month);

(f)    By no later than 12:00 p.m. New York City time on the Thursday of each
calendar week following the first complete week after the Petition Date occurs,
the Debtors shall deliver to the Administrative Agent and the Lenders (and their
advisors) a line-item by line-item report setting forth for each line item in
the Approved DIP Budget, in reasonable detail, the actual receipts and operating
disbursements (including any professional fees) for each such line item for the
prior week (or, in the case of the first such report, for the prior two weeks).

(g)    By no later than 12:00 p.m. New York City time on the Thursday of each
fourth (4th) calendar week following the week in which the Petition Date occurs
(each such Thursday, a “Variance Report Date”), the Debtors shall deliver to the
Administrative Agent and the Lenders (and their advisors) a line-item by
line-item variance report (each, a “Variance Report”) setting forth, in
reasonable detail, (x) any differences between actual receipts and operating
disbursements (for the avoidance of doubt, excluding any professional fees) for
each such line item for the Variance Testing Period versus projected receipts
and operating disbursements set forth in the Approved DIP Budget (as in effect
at the beginning of such Variance Testing Period) for each such line item for
such Variance Testing Period and on a cumulative basis for the period from
beginning of the week in which the Petition Date occurs through the end of such
Variance Testing Period (such cumulative report to be prepared by aggregating
the variances set forth in each Variance Report) and (y) the computations
necessary to determine compliance with Section 6.12, together with a statement
from the Borrower’s chief financial officer certifying the information contained
in the report. The Variance Report shall also provide a reasonably detailed
explanation for any variance in such Variance Report in excess of 10.0% in
actual receipts or operating disbursements for each such line item during the
Variance Testing Period as compared to projections for such line items during
the Variance Testing Period as set forth in the Approved DIP Budget (as in
effect at the beginning of such Variance Testing Period).

 

45



--------------------------------------------------------------------------------

(h)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or with any national securities exchange, or
distributed to its shareholders, as the case may be;

(i)    promptly after the request by the Administrative Agent or any Lender
(made through the Administrative Agent), all documentation and other information
that such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act and the Beneficial
Ownership Regulation;

(j)    promptly after the request by the Administrative Agent or any Lender,
copies of (i) any documents described in Section 101(k)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

(k)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the Agents may
reasonably request (on behalf of any Lender).

SECTION 5.05    Litigation and Other Notices. Furnish to the Administrative
Agent and each Lender, promptly after obtaining knowledge thereof, written
notice of the following:

(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b)    the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority (other than the Cases),
against the Borrower or any Subsidiary that could reasonably be expected to
result in a Material Adverse Effect; and

(c)    any event or occurrence that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

SECTION 5.06    Information Regarding Collateral. Furnish to the Administrative
Agent prompt written notice of any change (i) in any Loan Party’s corporate
name, (ii) in any Loan Party’s jurisdiction of organization or formation,
(iii) in any Loan Party’s identity or corporate structure or (iv) in any Loan
Party’s Federal Taxpayer Identification Number. The Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
DIP Collateral. The Borrower also agrees promptly to notify the Agents if any
material portion of the DIP Collateral is damaged or destroyed.

 

46



--------------------------------------------------------------------------------

SECTION 5.07    Maintaining Records; Access to Properties and Inspections. Keep
books of record and account in which full, true and correct entries in all
material respects are made of all dealings and transactions in relation to its
business and activities which permit financial statements to be prepared in
conformity with GAAP and all requirements of law. Each Loan Party will, and will
cause each of its subsidiaries to, permit any representatives designated by the
Administrative Agent or the Required Lenders to visit and inspect the financial
records and the properties of such person at reasonable times and as often as
reasonably requested upon reasonable notice and to make extracts from and copies
of such financial records (in each case excluding patient medical records and
any other material which is confidential pursuant to any laws, rules,
regulations and decrees and orders of any Governmental Authority) and permit any
representatives designated by the Administrative Agent or the Required Lenders
to discuss the affairs, finances and condition of such person with the officers
thereof and independent accountants therefor (with a senior officer of the
Borrower present); provided that, excluding any such visits and inspections
during the continuation of an Event of Default, only one such visit during any
fiscal year shall be at the Borrower’s expense.

SECTION 5.08    Use of Proceeds. Use the proceeds of the Loans only for the
purposes specified in Section 3.13 hereof. The Borrower will not directly or
indirectly use the proceeds of the Loans or otherwise make available such
proceeds to any person for the purpose of financing the activities of any person
currently subject to any Sanctions. The Borrower will not directly or indirectly
use the proceeds of the Loans or otherwise make available such proceeds to any
person in any country, territory or region that is subject to, or the target of,
any Sanctions. No part of the proceeds of the Loans shall be used directly or
indirectly by the Borrower in violation of the FCPA or any similar laws, rules
or regulations issued, administered or enforced by any Governmental Authority to
whose jurisdiction the Borrower or any Subsidiary is subject (including, if so
applicable, the United Kingdom Bribery Act of 2010, as amended) (collectively,
the “Anti-Corruption Laws”) or in any manner that would result in a violation of
any Sanctions by any party to this Agreement.

SECTION 5.09    Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code, except as would not reasonably be
expected to have a Material Adverse Effect, and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within ten days
after any Responsible Officer of the Borrower or any ERISA Affiliate knows or
has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability
of the Borrower or any ERISA Affiliate in an aggregate amount exceeding
$10,000,000, a statement of a Financial Officer of the Borrower setting forth
details as to such ERISA Event and the action, if any, that the Borrower
proposes to take with respect thereto.

SECTION 5.10    Compliance with Environmental Laws. Comply, and cause all
lessees and other persons occupying its properties to comply, in all material
respects with all Environmental Laws applicable to its operations and
properties; obtain and renew all material environmental permits necessary for
its operations and properties; and promptly conduct any remedial action in
accordance with Environmental Laws; provided, however, that neither the Borrower
nor any Subsidiary shall be required to undertake any remedial action required
by Environmental Laws to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

SECTION 5.11    Reserved.

SECTION 5.12    Further Assurances. (a) Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request,

 

47



--------------------------------------------------------------------------------

in order to effectuate the transactions contemplated by the Loan Documents and
in order to grant, preserve, protect and perfect the validity and priority of
the security interests created or intended to be created by the Security
Documents. The Borrower will cause any subsequently acquired or organized
Material Subsidiary (or any Subsidiary that becomes a Material Subsidiary) to
become a Loan Party by executing the Guarantee and Collateral Agreement and each
applicable Security Document in favor of the Collateral Agent. In addition,
except with respect to which, in the reasonable judgment of the Administrative
Agent (confirmed in writing by written notice to the Borrower), the cost or
other consequences (including any Tax consequence) of doing so shall be
excessive in view of the benefits to be obtained by the Lenders therefrom and
subject to applicable limitations set forth in the Security Documents, from time
to time, the Borrower will, at its cost and expense, promptly secure the
Obligations by pledging or creating, or causing to be pledged or created,
perfected security interests with respect to such of its assets and properties
as the Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured by substantially all the assets of the Borrower and the Subsidiary
Guarantors (including assets acquired subsequent to the Closing Date), except
this Section 5.12 shall not require the Borrower or any Subsidiary Guarantor to
(i) pledge any Excluded Equity Interests, (ii) grant security interests in any
Excluded Assets, (iii) deliver any certificates evidencing Equity Interests
issued by Non-Significant Subsidiaries, (iv) take steps to perfect any security
interest with respect to letter of credit rights and commercial tort claims
(except to the extent perfected through the filing of Uniform Commercial Code
financing statements) or (v) enter into or deliver security documents governed
by laws of a jurisdiction other than the United States or any State thereof or
the District of Columbia). Such security interests and Liens will be created
under the Security Documents and other security agreements, mortgages, deeds of
trust and other instruments and documents in form and substance reasonably
satisfactory to the Collateral Agent, and the Borrower shall deliver or cause to
be delivered to the Lenders all such instruments and documents (including legal
opinions, title insurance policies and lien searches) as any Agent shall
reasonably request to evidence compliance with this Section. The Borrower agrees
to provide such evidence as the Collateral Agent shall reasonably request as to
the perfection and priority status of each such security interest and Lien.

(b)    [reserved].

SECTION 5.13    Reserved.

SECTION 5.14    Operation of Facilities. Use commercially reasonable efforts to
operate, and cause the Subsidiaries to operate, the Facilities owned, leased or
operated by the Borrower or any of the Subsidiaries now or in the future in a
manner believed by the Borrower to be consistent with prevailing health care
industry standards in the locations where the Facilities exist from time to
time, except to the extent failure to do so would not have a Material Adverse
Effect.

SECTION 5.15    Anti-Corruption Laws. Each Loan Party shall (i) conduct its
businesses in compliance with applicable Anti-Corruption Laws and (ii) maintain
policies and procedures reasonably designed to promote and achieve compliance
with such Anti-Corruption Laws.

SECTION 5.16    Management and Advisor Calls. Each Loan Party shall (a) require
its financial advisors to participate in a weekly call with of the Lender
Financial Advisor and (b) require its senior management to participate in a
bi-weekly call with the Initial Lenders and their advisors (including the Lender
Financial Advisor), in each case of clauses (a) and (b), at times to be mutually
agreed and to discuss the then-Approved DIP Budget and the Variance Report and
any other matters reasonably requested by the advisors or attorneys to the
Initial Lenders.

SECTION 5.17    First and Second Day Orders. Cause all proposed First Day Orders
and “second day orders” submitted to the Bankruptcy Court to be in accordance
with and permitted by the terms

 

48



--------------------------------------------------------------------------------

of this Agreement and reasonably acceptable to the Required Lenders, it being
understood and agreed that the forms of orders approved by the Required Lenders
prior to the Petition Date are in accordance with and permitted by the terms of
this Agreement in all respects and are reasonably acceptable.

SECTION 5.18    Milestones. Comply with all milestones set forth in Schedule
5.18 (the “Milestones”).

SECTION 5.19    Bankruptcy Notices. The Borrower will furnish to the Lender
Financial Advisor, counsel to the Initial Lenders, and counsel to the
Administrative Agent:

(a)    as soon as reasonably practicable in advance of, but no later than two
(2) Business Days prior to the earlier of (x) filing with the Bankruptcy Court
or (y) delivering to any statutory committee appointed in the Cases or the
United States Trustee for the District of Delaware (the “U.S. Trustee”), as the
case may be, all proposed orders and pleadings related to the Loans and the Loan
Documents, any other financing or use of cash collateral, any sale or other
disposition of DIP Collateral outside the ordinary course, cash management,
adequate protection, any Reorganization Plan and/or any disclosure statement
related thereto (except that with respect to any pleading or document for which,
despite the Debtors’ best efforts, such advance notice is impracticable, the
Debtors shall be required to furnish such documents as soon as reasonably
practicable and in no event later than substantially concurrently with such
filings or deliveries thereof, as applicable); and

(b)    by the earlier of (x) two (2) Business Days prior to being filed (and if
impracticable, then as soon as possible and in no event later than as promptly
practicable before being filed) on behalf of any of the Debtors with the
Bankruptcy Court or (y) at the same time as such documents are provided by any
of the Debtors to any statutory committee appointed in the Cases or the U.S.
Trustee, all other notices, filings, motions, pleadings or other information
concerning the financial condition of the Borrower or any of its Subsidiaries or
any request to approve any compromise and settlement of claims or for relief
under Section 363, 365, 1113 or 1114 of the Bankruptcy Code or Bankruptcy Rule
9019 or any other request for relief (to the extent not covered by
Section 5.19(a) above).

SECTION 5.20    Business and Property of the Loan Parties. Unless the
Administrative Agent otherwise agrees, upon the instruction of the Required
Lenders, upon and after the Closing Date, no Loan Party nor any of their
respective Subsidiaries proposes to engage in any business other than those
businesses in which such entity is engaged on the date of this Agreement or that
are reasonably related thereto and activities necessary to conduct the
foregoing. On the Closing Date, subject to the entry of the Interim Order and
the other First Day Orders, the Loan Parties and their Subsidiaries have good
and marketable title to, valid leasehold interests in, or valid licenses or
other rights to use all personal property and possess all of the rights and
consents necessary for the conduct of such businesses.

SECTION 5.21    Bankruptcy Related Matters. The Borrower will and will cause
each of the other Loan Parties to:

(a)    cause all proposed (i) First Day Orders, (ii) “second day” orders
approving the relief granted in the First Day Orders on a final basis,
(iii) orders related to or affecting the Loans and other Obligations and the
Loan Documents, any other financing or use of cash collateral, any sale or other
disposition of DIP Collateral outside the ordinary course, cash management,
adequate protection, any Reorganization Plan and/or any disclosure statement
related thereto, (iv) orders concerning the financial condition of the Borrower
or any of its Subsidiaries or other Indebtedness of the Loan Parties or seeking
relief under section 363, 365, 1113 or 1114 of the Bankruptcy Code

 

49



--------------------------------------------------------------------------------

or section 9019 of the Federal Rules of Bankruptcy Procedure, (v) orders
authorizing additional payments to critical vendors (outside of the relief
approved in the First Day Orders and “second day” orders) and (vi) orders
establishing procedures for administration of the Cases or approving significant
transactions submitted to the Bankruptcy Court, in each case, proposed by the
Debtors to be in accordance with and permitted by the terms of this Agreement
and reasonably acceptable to the Required Lenders (and (i) with respect to any
provision that affects the rights, obligations, liabilities or duties of any
Agent, the Administrative Agent and (ii) with respect to any orders described in
clauses (i)-(vi) above, acceptable to the Required Lenders in their reasonable
discretion) in all respects, it being understood and agreed that the forms of
orders approved by the Required Lenders (and with respect to any provision that
affects the rights, obligations, liabilities or duties of any Agent, the
Administrative Agent) prior to the Petition Date are in accordance with and
permitted by the terms of this Agreement and are reasonably acceptable in all
respects;

(b)    comply in all material respects with each order entered by the Bankruptcy
Court in connection with the Cases;

(c)    comply in a timely manner with their obligations and responsibilities as
debtors in possession under the Bankruptcy Code, the Bankruptcy Rules, the
Interim Order and the Final Order, as applicable, and any other order of the
Bankruptcy Court; and

(d)    (i) deliver to counsel to the Required Lenders and to counsel to the
Administrative Agent (to the extent practicable) promptly as soon as available
but no later than two (2) Business Days prior to filing, copies of all proposed
non-ministerial or administrative pleadings, motions, applications, orders,
financial information and other documents (x) to be filed by or on behalf of the
Loan Parties with the Bankruptcy Court in the Cases, or (y) distributed by or on
behalf of the Loan Parties to any statutory committee appointed or appearing in
the Cases or any other party in interest, and (ii) shall consult in good faith
with the Required Lenders’ advisors regarding the form and substance of any such
documents (except that with respect to any emergency pleading or document for
which, despite the Debtors’ best efforts, such advance notice is impracticable,
the Debtors shall be required to furnish such documents as soon as reasonably
practicable and in no event later than substantially concurrently with such
filings or deliveries thereof, as applicable).

(e)    except as otherwise permitted by an Acceptable Plan, provide prior
written notice as soon as reasonably practicable to the Administrative Agent
prior to any assumption or rejection of any Debtor’s or any Subsidiary’s
material contracts or material non-residential real property leases pursuant to
Section 365 of the Bankruptcy Code, and no such contract or lease shall be
assumed or rejected, if such assumption or rejection materially adversely
impacts the DIP Collateral, any Liens thereon or any DIP Superpriority Claims
payable therefrom (including, without limitation, any sale or other disposition
of DIP Collateral or the priority of any such Liens or DIP Superpriority
Claims), if the Administrative Agent (at the direction of the Required Lenders)
informs the Borrower in writing within three (3) Business Days of receipt of the
notice from the Borrower that it objects to such assumption or rejection, as
applicable.

SECTION 5.22    Segregated Account. Subsequent to each Credit Event, except as
otherwise agreed by the Required Lenders or as disbursed in accordance with the
then Approved DIP Budget, hold the proceeds of the Term Loans in the DIP
Proceeds Account.

SECTION 5.23    Chief Restructuring Officer. At all times on and after the
Closing Date, retain a chief restructuring officer (for the Borrower and its
Subsidiaries) that is reasonably satisfactory to the Required Lenders (the
“Chief Restructuring Officer”), and provide the Required Lenders and their
respective advisors, including the Lender Financial Advisor, with reasonable
access to the Chief

 

50



--------------------------------------------------------------------------------

Restructuring Officer; provided that such Chief Restructuring Officer shall have
requisite authority to monitor the operations and finances of the Borrower and
its Subsidiaries in compliance with the provisions of this Agreement.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all fees and all other expenses
or amounts payable under any Loan Document have been paid in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will not, nor
will it cause or permit any of the Subsidiaries to:

SECTION 6.01    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a)    Indebtedness existing on the Petition Date and set forth in Schedule
6.01(a);

(b)    Indebtedness created hereunder and under the other Loan Documents;

(c)    intercompany Indebtedness of the Borrower and the Subsidiaries to the
extent permitted by Section 6.04 (c);

(d)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (except by an
amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement); provided that (i) such
Indebtedness is incurred prior to or within 270 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01 (d), when
combined with the aggregate principal amount of all Capital Lease Obligations
and Synthetic Lease Obligations incurred pursuant to Section 6.01 (e), shall not
exceed $5,000,000 at any time outstanding;

(e)    Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01 (d), not in excess of $5,000,000
at any time outstanding;

(f)    [reserved];

(g)    Indebtedness under performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations, or with respect to
workers’ compensation claims, in each case incurred in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

(h)    [reserved];

(i)    Indebtedness in respect of Hedging Agreements permitted by Section 6.04
(g);

 

51



--------------------------------------------------------------------------------

(j)    Cash Management Obligations incurred in the ordinary course of business;

(k)    [reserved];

(l)    [reserved];

(m)    [reserved];

(n)    [reserved];

(o)    [reserved];

(p)    Indebtedness in the nature of letters of credit (other than letters of
credit issued under the Prepetition Debt or any renewals of such letters of
credit) issued for the account of the Borrower or any Subsidiary (and related
reimbursement obligations) not to exceed an aggregate face amount of $1,000,000
(or such greater amount as agreed by the Required Lenders in their reasonable
discretion);

(q)    without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest on Indebtedness otherwise permitted hereunder;

(r)    [reserved];

(s)    Indebtedness consisting of obligations to pay insurance premiums;

(t)    except as otherwise expressly provided herein, Guarantees by the Borrower
or the Subsidiaries of Indebtedness (other than, to the extent guaranteed after
the Closing Date, Indebtedness outstanding on the Petition Date) of the Borrower
and the Subsidiaries permitted to be incurred hereunder;

(u)    other Indebtedness incurred after the Petition Date of the Borrower or
the Subsidiaries in an aggregate principal amount not exceeding $1,000,000 at
any time outstanding (or such greater amount as agreed by the Required Lenders
in their reasonable discretion);

SECTION 6.02    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:

(a)    Liens on property or assets of the Borrower and the Subsidiaries existing
on the Petition Date and set forth in Schedule 6.02(a);

(b)    any Lien created under the Loan Documents, including the Orders (which,
for the avoidance of doubt, include Liens granted as adequate protection on
account of the Prepetition Debt in accordance with the Orders),

(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or assets
of any person that becomes a Subsidiary after the Closing Date prior to the time
such person becomes a Subsidiary, as the case may be; provided that (i) such
Lien is not created in contemplation of or in connection with such

 

52



--------------------------------------------------------------------------------

acquisition or such person becoming a Subsidiary, (ii) such Lien does not apply
to any other property or assets of the Borrower or any Subsidiary (other than
affixed or incorporated into the property covered by such Lien) and (iii) such
Lien secures only those obligations which it secures on the date of such
acquisition or the date such person becomes a Subsidiary, as the case may be,
and any extensions, renewals, refinancings or replacements of such obligations;

(d)    Liens, assessments or governmental charges or claims for taxes not yet
delinquent or which are not required to be paid pursuant to Section 5.03;

(e)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not delinquent or which are not required to be paid under
Section 5.03;

(f)    Liens incurred and pledges and deposits made in the ordinary course of
business in connection with any self-retention or self-insurance, or with
respect to workmen’s compensation, unemployment insurance, general liability,
medical malpractice, professional liability or property insurance and other
social security laws or regulations;

(g)    deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, government contracts, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(h)    zoning restrictions, easements, rights-of-way, rights of first refusal,
restrictions on use of real property, minor defects or irregularities in title
and other similar charges or encumbrances which, in the aggregate, do not
interfere in any material respect with the business of the Borrower and the
Subsidiaries, taken as a whole;

(i)    zoning, building codes and other land use laws, regulations and
ordinances regulating the use or occupancy of real property or the activities
conducted thereon which are imposed by any Governmental Authority having
jurisdiction over such real property which are not violated by the current use
or occupancy of such real property or the operation of the business of the
Borrower or any of the Subsidiaries or any violation of which would not have a
Material Adverse Effect;

(j)    ground leases in respect of real property on which Facilities owned or
leased by the Borrower or any of the Subsidiaries are located;

(k)    any interest or title of a lessor or secured by a lessor’s interest under
any lease permitted hereunder;

(l)    leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and the Subsidiaries, taken as a
whole;

(m)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(n)    Liens securing Indebtedness to finance the acquisition, construction or
improvement of fixed or capital assets; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01, (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
270 days after such acquisition, construction or improvement, and (iii)

 

53



--------------------------------------------------------------------------------

such security interests do not apply to any other property or assets of the
Borrower or any Subsidiary, except for accessions to the property financed with
the proceeds of such Indebtedness and the proceeds and the products thereof;
provided that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender
secured by a Lien permissibly incurred pursuant to this Section 6.02(n);

(o)    Liens arising out of judgments or awards that do not constitute an Event
of Default under paragraph (i) of Article VII;

(p)    the Carve Out;

(q)    Liens on assets of Foreign Subsidiaries; provided that such Liens do not
extend to, or encumber, assets that constitute DIP Collateral or the Equity
Interests of the Borrower or any of the Domestic Subsidiaries;

(r)    Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set
off);

(s)    [reserved];

(t)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower and the
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(u)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Borrower or any of the Subsidiaries in the ordinary course of business permitted
hereunder;

(v)    [reserved];

(w)    Liens securing insurance premiums financing arrangements, provided that
such Liens are limited to the applicable unearned insurance premiums; and

(x)    other Liens that do not, individually or in the aggregate, secure
obligations in excess of $1,000,000 at any one time (or such greater amount as
agreed by the Required Lenders in their reasonable discretion).

SECTION 6.03    Reserved.

SECTION 6.04    Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:

(a)    (i) investments by the Borrower and the Subsidiaries existing on the
Petition Date in the Borrower and the Subsidiaries and (ii) additional
investments by the Borrower and the

 

54



--------------------------------------------------------------------------------

Subsidiaries in the Borrower and the Subsidiaries; provided that any such
investments made pursuant to clause (ii) above made by a Loan Party to a
Subsidiary that is not a Loan Party may only be made if (A) no Default or Event
of Default shall have occurred and be continuing and (B) the aggregate amount of
all such investments made by Loan Parties in Subsidiaries that are not Loan
Parties and outstanding at any time (without regard to any write-downs or
write-offs thereof, and valued net in the case of intercompany loans and
transferred liabilities) shall not exceed $1,000,000 after the Petition Date
plus the amount of dividends, distributions and other returns of capital
actually received in cash by any Loan Party with respect to any such investments
(or such greater amount as agreed by the Required Lenders in their reasonable
discretion);

(b)    Permitted Investments;

(c)    (i) loans or advances in respect of intercompany accounts attributable to
the operation of the Borrower’s cash management system (including with respect
to intercompany self-insurance arrangements), (ii) [reserved], and (iii) loans
or advances made by the Borrower to any Subsidiary and by any Subsidiary to the
Borrower or any other Subsidiary; provided, however, that any such loan or
advance made by a Loan Party to a Subsidiary that is not a Loan Party shall be
subject to the requirements and limitations described in the proviso to
Section 6.04(a);

(d)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

(e)    [reserved];

(f)    Guarantees to third parties made in the ordinary course of business in
connection with the relocation of employees or agents of any physician or other
health care professional associated with or agreeing to become associated with
the Borrower or any Subsidiary or any Hospital owned or leased or operated by
the Borrower or any Subsidiary (“Health Care Associates”);

(g)    the Borrower and the Subsidiaries may enter into Hedging Agreements that
are not speculative in nature;

(h)    [reserved];

(i)    [reserved];

(j)    [reserved];

(k)    [reserved];

(l)    the Borrower or any of the Subsidiaries may acquire and hold receivables
owing to it, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms;

(m)    investments to the extent that payment for such investments is made with
issuances of or the cash proceeds from the issuance of Equity Interests of the
Borrower;

(n)    extensions of trade credit and purchases of equipment and inventory in
the ordinary course of business;

 

55



--------------------------------------------------------------------------------

(o)    [reserved];

(p)    investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(q)    [reserved];

(r)    [reserved];

(s)    [reserved];

(t)    investments held by a person (including by way of acquisition, merger or
consolidation) after the Petition Date otherwise in accordance with this
Section 6.04 to the extent that such investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(u)    investments in minority interests existing on the Petition Date;

(v)    [reserved];

(w)    investments representing the non-cash portion of the consideration
received for an Asset Sale or other asset disposition permitted under
Section 6.05;

(x)    [reserved];

(y)    [reserved]; and

(z)    in addition to investments permitted by paragraphs (a) through (y) above,
additional investments, loans and advances by the Borrower and the Subsidiaries
so long as the aggregate outstanding amount of investments, loans and advances
pursuant to this paragraph (z) (determined without regard to any write-downs or
write-offs of such investments, loans and advances) does not exceed $1,000,000
plus the amount of dividends, distributions and other returns of capital
actually received in cash by any Loan Party or any of its Subsidiaries in
respect of investments made in reliance on this paragraph (z) in the aggregate
at any time (or such greater amount as agreed by the Required Lenders in their
reasonable discretion).

It is understood and agreed that, in the event that any investment is made by
the Borrower or any Subsidiary in any person through substantially concurrent
interim transfers of any amount through one or more other Subsidiaries, then
such other substantially concurrent interim transfers shall be disregarded for
purposes of this Section 6.04.

SECTION 6.05    Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary (other than
pursuant to transfers of Equity Interests of any Subsidiary to a Loan Party or
by a Subsidiary that is not a Subsidiary Guarantor to any Subsidiary or
transfers of Equity Interests of a Subsidiary that remains a Subsidiary
Guarantor after giving effect to such transfer), or purchase or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the

 

56



--------------------------------------------------------------------------------

assets of any other person, except that (i) the Borrower and any Subsidiary may
purchase and sell inventory in the ordinary course of business and (ii) if at
the time thereof and immediately after giving effect thereto no Event of Default
or Default shall have occurred and be continuing, (x) any wholly owned
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation and such transaction does not result in the Borrower
ceasing to be a Delaware corporation and (y) any Subsidiary may merge into or
consolidate with any other Subsidiary in a transaction in which the surviving
entity is a Subsidiary (provided that (A) if any party to any such transaction
is a Loan Party, the surviving entity of such transaction shall be a Loan Party
and (B) to the extent any person other than the Borrower or a wholly owned
Subsidiary receives any consideration in connection therewith, then such
transaction shall be considered as an investment under the applicable paragraph
of Section 6.04); provided that this Section 6.05(a) shall not permit the
liquidation or dissolution of any Debtor or any merger or consolidation
involving a Debtor, unless a Debtor is the surviving entity.

(b)    Make any Asset Sale otherwise permitted under paragraph (a) above unless
such Asset Sale is:

(i)    for consideration that is at least equal to the fair market value of the
assets being sold, transferred, leased or disposed of; provided that for any
disposition of assets with a fair market value of more than $500,000, at least
75% of such consideration is cash, cash equivalents or Permitted Investments;
provided further that the aggregate fair market value of all assets sold,
transferred, leased or disposed of pursuant to this Section 6.05(b)(i) shall not
exceed $1,000,000 (or such greater amount as agreed by the Required Lenders in
their reasonable discretion);

(ii)    [reserved];

(iii)    [reserved];

(iv)    [reserved];

(v)    [reserved];

(vi)    the Borrower and the Subsidiaries may abandon, allow to lapse or
otherwise dispose of intangible property that the Borrower or such Subsidiary
shall determine in its reasonable business judgment is immaterial to the conduct
of its business;

(vii)    forgiveness of any loans or advances made pursuant to Section 6.04(e);

(viii)    transfers of property subject to casualty or a condemnation
proceeding;

(ix)    Restricted Payments permitted pursuant to Section 6.06;

(x)    a disposition of assets, whether of real or personal property, by the
Borrower or any Subsidiary (whether of real or personal property), including to
any Governmental Authority, in connection with the closure of a Hospital; or

(xi)    any investment, loan or advance permitted pursuant to Section 6.04.

SECTION 6.06    Restricted Payments; Restrictive Agreements. (a) Declare or
make, directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement); provided, however, that

 

57



--------------------------------------------------------------------------------

(i)    any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders; and

(ii)    the Borrower may net shares under employee benefits plans to settle
option price payments owed by employees and directors with respect thereto and
to settle employees’ and directors’ Federal, state and income tax liabilities
(if any) related thereto.

(b)    Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets to secure the Obligations, or (ii) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
Subsidiary Guarantor or to Guarantee Indebtedness of the Borrower or any
Subsidiary Guarantor; provided (x) that the foregoing shall not apply to
restrictions and conditions (A) imposed by law or by any Loan Document,
(B) contained in agreements relating to the sale of a Subsidiary or other assets
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder,
(C) contained in any agreement existing on the Closing Date, (D) imposed
pursuant to other Indebtedness incurred pursuant to Section 6.01 with such
encumbrances and restrictions that, taken as a whole, are not more restrictive
than the terms hereof and (E) contained in the documents governing any
Prepetition Debt; and (y) clause (i) of the foregoing shall not apply to
restrictions or conditions (A) that are customary provisions in leases and other
contracts restricting the assignment thereof and any right of first refusal and
(B) imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness.

SECTION 6.07    Transactions with Affiliates. Except for transactions between or
among the Borrower and its Subsidiaries or as in existence on (and conducted in
the manner consistent with that as of) the Petition Date, sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(i) the Borrower or any Subsidiary may engage in any of the foregoing
transactions on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (ii) the Borrower and the Subsidiaries may make (x) investments, loans
and advances and (y) Restricted Payments, permitted by Section 6.04 and
Section 6.06, respectively, (iii) affiliate transactions authorized or approved
pursuant to (x) the Interim Order, and, when applicable, the Final Order, or any
First Day Order or (y) any other order entered by the Bankruptcy Court without
the objection of the Required Lenders; provided, for the avoidance of doubt,
that such objection need not be filed with the Bankruptcy Court, (iv) any
issuance of Equity Interests otherwise permitted hereunder, (v) the payment of
reasonable fees to directors of the Borrower and the Subsidiaries who are not
employees of the Borrower or the Subsidiaries and (vi) transactions between CHS
and its subsidiaries, on the one hand, and the Borrower and its Subsidiaries, on
the other hand, pursuant to the Separation Documents (or any amendment thereto
to the extent such an amendment is not adverse to the Lenders in any material
respect) as in effect on the Closing Date.

SECTION 6.08    Business of the Borrower and Subsidiaries. Engage at any time in
any business or business activity other than the business currently conducted by
it and business activities reasonably similar, incidental or complementary
thereto and reasonable extensions thereof.

SECTION 6.09    Prepayments of Indebtedness. Except as expressly permitted by
the terms and conditions set forth in the Orders, the Borrower or any Subsidiary
shall not make any prepayment on account of (or set aside funds for the
prepayment of) any Indebtedness that is subordinated or otherwise junior in
priority to the Obligations.

 

58



--------------------------------------------------------------------------------

SECTION 6.10    Practice Guarantees. Enter into Practice Guarantees with a term
of 30 months or longer in an aggregate amount in excess of $5,000,000 in effect
at any time with respect to all such Practice Guarantees.

SECTION 6.11    Fiscal Year. With respect to the Borrower, change its fiscal
year-end to a date other than December 31.

SECTION 6.12    Budget Covenant. The Debtors shall not permit, as of any
Variance Report Date, (x) the actual aggregate operating disbursements (for the
avoidance of doubt, excluding any professional fees) for any Variance Testing
Period to exceed 115% of the projected aggregate operating disbursements for
such period set forth in the Approved DIP Budget (as in effect at the beginning
of such Variance Testing Period), or (y) the actual aggregate receipts for the
Variance Testing Period to be less than 85% of the projected aggregate receipts
for such period set forth in the Approved DIP Budget (as in effect at the
beginning of such Variance Testing Period).

SECTION 6.13    Use of Proceeds. (a) Use the proceeds of any Credit Event,
whether directly or indirectly, in a manner inconsistent with the uses set forth
in this Section 6.13. The Loans will be used for (i) working capital and general
corporate purposes of the Loan Parties and their Subsidiaries, (ii) to pay
obligations arising from or related to the Carve Out, (iii) to pay professional
fees in connection with the Cases, (iv) to make adequate protection payments and
(v) to pay fees and expenses incurred in connection with the transactions
contemplated by this Agreement; provided that, for the avoidance of doubt, it is
acknowledged and agreed that the use of proceeds of any Credit Event shall be
consistent with the then-Approved DIP Budget and subject to compliance with
Section 6.12 hereof.

(b)    Use the proceeds of any Credit Event, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
person, to finance the activities of any person currently subject to any
Sanctions. The Borrower will not directly use the proceeds of the Loans or
otherwise to its knowledge make available such proceeds to any person in any
country, territory or region that is subject to, or the target of, any
Sanctions. No part of the proceeds of the Loans shall be used directly or, to
its knowledge, indirectly, by the Borrower in violation of the FCPA or any
similar laws, rules or regulations issued, administered or enforced by any
Governmental Authority to whose jurisdiction the Borrower or any Subsidiary is
subject (including, if so applicable, the United Kingdom Bribery Act of 2010, as
amended) (collectively, the “Anti-Corruption Laws”) or in any manner that would
result in a violation of any Sanctions by any party to this Agreement.

SECTION 6.14    Additional Bankruptcy Matters. No Loan Party shall, and no Loan
Party shall permit any of its Subsidiaries to, do any of the following:

(a)    use any portion or proceeds of the Loans or the DIP Collateral, or
disbursements set forth in the then Approved DIP Budget, for payments or
purposes that would violate the terms of the Interim Order or the Final Order;

(b)    incur, create, assume, suffer to exist or permit any other superpriority
administrative claim which is pari passu with or senior to the claim of the
Secured Parties against any Loan Party, except for the Carve Out or as otherwise
expressly permitted by the Orders;

 

59



--------------------------------------------------------------------------------

(c)    assert, join, investigate, support or prosecute any claim or cause of
action against any of the Secured Parties (in their capacities as such), unless
such claim or cause of action is in connection with the enforcement of the Loan
Documents against any of the Secured Parties; provided that nothing contained in
this clause 6.14(c) shall prohibit the Debtors from responding to or complying
with discovery requests of any statutory committee appointed or appearing in the
Cases, in whatever form, made in connection with an investigation against any of
the Secured Parties or the payment from proceeds of the Loans of professional
fees related thereto;

(d)    enter into any agreement to return any of its inventory to any of its
creditors for application against any pre-petition Indebtedness, pre-petition
trade payables or other pre-petition claims under Section 546(c) of the
Bankruptcy Code or agree that any creditor may take any setoff or recoupment
against any of its pre-petition Indebtedness, pre-petition trade payables or
other pre-petition claims based upon any such return pursuant to
Section 553(b)(1) of the Bankruptcy Code or otherwise if, after giving effect to
any such agreement, setoff or recoupment, the aggregate amount applied to
pre-petition Indebtedness, pre-petition trade payables and other pre-petition
claims subject to all such agreements, setoffs and recoupments since the
Petition Date would exceed $250,000;

(e)    seek, consent to, or permit to exist, without the prior written consent
of the Administrative Agent, at the direction of Required Lenders, any order
granting authority to take any action that is prohibited by the terms of this
Agreement, the Interim Order, the Final Order or the other Loan Documents or
refrain from taking any action that is required to be taken by the terms of this
Agreement, the Interim Order, the Final Order or any of the other Loan
Documents;

(f)    subject to the terms of the Orders and subject to Article VII, object to,
contest, delay, prevent or interfere with in any material manner the exercise of
rights and remedies by the Agents, the Lenders or other Secured Parties with
respect to the DIP Collateral following the occurrence of an Event of Default,
including without limitation a motion or petition by any Secured Party to lift
an applicable stay of proceedings to do the foregoing (provided that any Loan
Party may contest or dispute whether an Event of Default has occurred in
accordance with the terms of the Orders); or

(g)    except as expressly provided or permitted hereunder (including, without
limitation, to the extent pursuant to any First Day Orders or “second day”
orders authorized under this Agreement) or as otherwise contemplated in the then
Approved DIP Budget, make any payment or distribution to any non-Debtor
Affiliate or insider of any Debtor outside of the ordinary course of business.

ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a)    any representation, warranty or statement made or deemed made by any Loan
Party herein or in any other Loan Document or any certificate delivered or
required to be delivered pursuant hereto or thereto shall prove to be untrue in
any material respect on the date as of which it was made or deemed made;

 

60



--------------------------------------------------------------------------------

(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c)    default shall be made in the payment of any interest on any Loan or any
fee or any other amount (other than an amount referred to in (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

(d)    default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
(i) Section 5.01(a) (with respect to the Borrower only), 5.05(a), 5.08, 5.18,
5.19, 5.20, 5.21, 5.22, 5.23 or in Article VI or (ii) Sections 5.04, 5.16 or
5.17 and such failure under this clause (ii) shall continue for three
(3) Business Days;

(e)    default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Borrower;

(f)    (i) the Borrower or any Subsidiary shall fail to pay any principal,
interest or other amount due in respect of any Material Indebtedness incurred
after the Petition Date, when and as the same shall become due and payable
(after giving effect to any grace period) or (ii) any other event or condition
occurs that results in any Material Indebtedness incurred after the Petition
Date becoming due prior to its scheduled maturity or that enables or permits
(after giving effect to any grace period) the holder or holders of any Material
Indebtedness incurred after the Petition Date or any trustee or agent on its or
their behalf to cause any Material Indebtedness incurred after the Petition Date
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity or that results in the
termination or permits any counterparty to terminate any Hedging Agreement the
obligations under which constitute Material Indebtedness incurred after the
Petition Date; provided that (A) this clause (ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, and (B) for the avoidance of
doubt, a requirement to make a mandatory offer to repurchase under the terms of
any Indebtedness of any person acquired by the Borrower or any of its
Subsidiaries pursuant to any Permitted Acquisition as a result of a “change of
control” (or equivalent term) shall not constitute a Default or an Event of
Default under this clause (ii) so long as (I) on or prior to the date the events
constituting such “change of control” (or equivalent term) occur, either (1) the
terms of such Indebtedness have been amended to eliminate the requirement to
make such offer or (2) such Indebtedness has been defeased or discharged so that
such requirement shall no longer apply (and, in the event such “change of
control” is subject to a requirement that a specific credit ratings event or
similar condition subsequent occur, no Event of Default shall exist pursuant to
this paragraph (ii) until such time as the specific credit ratings event or
similar condition subsequent has also occurred resulting in the obligor under
such Indebtedness to become unconditionally obligated to make such offer) or
(II) (x) the aggregate amount of unrestricted cash, cash equivalents and
Permitted Investments held by the Borrower and the Subsidiaries and (y) the
Borrower or the applicable Subsidiary complies with the provisions of such
Indebtedness that are applicable as a result of such acquisition (including by
consummating any required “change of control offer” (or equivalent term) for
such Indebtedness); provided further that this clause (f) shall not apply if
such failure is remedied or waived by the holders of such Indebtedness prior to
any termination of the Commitments or acceleration of the Loans pursuant to this
Article VII;

 

61



--------------------------------------------------------------------------------

(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Subsidiary that is not a Debtor, or of a substantial part of the
property or assets of the Borrower or a Subsidiary that is not a Debtor, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Subsidiary that is not a
Debtor or for a substantial part of the property or assets of a Subsidiary that
is not a Debtor or (iii) the winding-up or liquidation of any Subsidiary that is
not a Debtor; and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(h)    unless agreed by the Required Lenders in their reasonable discretion, any
Subsidiary that is not a Debtor shall (i) voluntarily commence any proceeding or
file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary that is not a
Debtor or for a substantial part of the property or assets of the Borrower or
any Subsidiary that is not a Debtor, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any corporate action for the purpose of effecting any of the
foregoing;

(i)    one or more judgments shall be rendered against the Borrower, any
Subsidiary or any combination thereof (not paid or fully covered by insurance)
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of the
Borrower or any Subsidiary to enforce any such judgment and such judgment is for
the payment of money in an aggregate amount in excess of $10,000,000;

(j)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in a Material Adverse Effect;

(k)    any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Subsidiary Guarantor shall deny in writing that it has any
further liability under the Guarantee and Collateral Agreement (other than as a
result of the discharge of such Subsidiary Guarantor in accordance with the
terms of the Loan Documents);

(l)    any security interest purported to be created by any Security Document
with respect to any DIP Collateral with an aggregate fair market value in excess
of $10,000,000 shall cease to be, or shall be asserted by the Borrower or any
other Loan Party not to be, a valid and perfected security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the Collateral
Agent to maintain possession of certificates representing securities pledged
under the Guarantee and Collateral Agreement or any other act or omission by the
Collateral Agent within its control (unless such act or omission is a result of
reliance on any information provided by a Loan Party or resulted from a breach
by a Loan Party of its representations or obligations under the Loan Documents);

 

62



--------------------------------------------------------------------------------

(m)    [reserved];

(n)    there shall have occurred a Change in Control;

(o)    [reserved];

(p)    [reserved]; or

(q)    [reserved]; or

(r)    [reserved]; or

(s)    The RSA is terminated for any reason by the Debtors, the Required
Consenting Noteholders (as such term is defined in the RSA), or the Required
Consenting First Lien Lenders (as such term is defined in the RSA), or is
modified, amended or waived in any manner materially adverse to the Secured
Parties without the prior consent of the Administrative Agent at the direction
of Required Lenders.

(t)    There occurs any of the following in the Cases:

(i)    the bringing of a motion or taking of any action by any of the Loan
Parties or any Subsidiary, or any person claiming to act by or through any Loan
Party or any Subsidiary (A) to grant any Lien other than Liens permitted
pursuant to Section 6.02 upon or affecting any DIP Collateral or (B) to use cash
collateral of the Agents and the other Secured Parties under section 363(c) of
the Bankruptcy Code without the prior written consent of the Required Lenders,
except as provided in the Interim Order or Final Order;

(ii)    the entry of an order in any of the Cases confirming a Reorganization
Plan that is not an Acceptable Plan;

(iii)    (A) the entry of an order amending, supplementing, staying, vacating or
otherwise modifying the Interim Order or the Final Order in any material respect
without the written consent of the Required Lenders, the filing of a motion for
reconsideration with respect to the Interim Order or the Final Order, or the
Interim Order or the Final Order shall otherwise not be in full force and effect
or (B) any Loan Party or any Subsidiary shall fail to comply with the Orders in
any material respect;

(iv)    the allowance of any claim or claims under Section 506(c) of the
Bankruptcy Code or otherwise against, any Agent, any Lender, any other Secured
Party or any of the DIP Collateral;

(v)    (A) the appointment of a trustee, receiver or an examiner (other than a
fee examiner) in the Cases with expanded powers to operate or manage the
financial affairs, the business, or reorganization of the Loan Parties, or
(B) the sale without the Required Lenders’ consent of all or substantially all
of the Debtors’ assets either through a sale under Section 363 of the Bankruptcy
Code, through a confirmed Reorganization Plan in the Cases or otherwise that
does not result in Payment in Full in cash of all of the Obligations under this
Agreement at the closing of such sale or initial payment of the purchase price
or effectiveness of such Reorganization Plan, as applicable;

 

63



--------------------------------------------------------------------------------

(vi)    the dismissal of any Case, or the conversion of any Case from one under
Chapter 11 to one under Chapter 7 of the Bankruptcy Code, or any Loan Party
shall file a motion or other pleading seeking the dismissal of the Case under
Section 1112 of the Bankruptcy Code or otherwise;

(vii)    any Loan Party shall file a motion seeking, or the Bankruptcy Court
shall enter an order granting, relief from or modification of the Automatic Stay
(A) to allow any creditor (other than the Agents) to execute upon or enforce a
Lien on any DIP Collateral, (B) except as set forth in the RSA, approving any
settlement or other stipulation not approved by the Required Lenders (which
approval shall not be unreasonably withheld) with any secured creditor of any
Loan Party providing for payments as adequate protection or otherwise to such
secured creditor or (C) with respect to any Lien on or the granting of any Lien
on any DIP Collateral to any federal, state or local environmental or regulatory
agency or authority;

(viii)    the commencement of a suit or an action (but not including a motion
for standing to commence a suit or an action) against any Agent, any Lender or
any other Secured Party and, as to any suit or action brought by any person
other than a Loan Party or a Subsidiary, officer or employee of a Loan Party,
the continuation thereof without dismissal for thirty (30) days after service
thereof on the Administrative Agent, or such any Secured Party, where such suit
or action asserts or seeks by or on behalf of a Loan Party, a claim or any legal
or equitable remedy that would (x) have the effect of invalidating,
subordinating or challenging any or all of the Obligations or Liens of any Agent
(on behalf of the Secured Parties) to any other claim, or (y) have a Material
Adverse Effect on the rights and remedies of any Agent or the collectability of
all or any portion of the Obligations (other than a challenge as to whether an
Event of Default has, in fact, occurred and is continuing);

(ix)    the entry of an order in the Cases avoiding recovery of any portion of
the payments made on account of the Obligations owing under this Agreement;

(x)    the entry of an order in the Cases terminating the exclusive right of any
Loan Party to file a Chapter 11 plan pursuant to Section 1121 of the Bankruptcy
Code;

(xi)    the failure of any Loan Party to perform in all material respects any of
its obligations under the Acceptable Confirmation Order;

(xii)    there shall arise or be granted by the Bankruptcy Court (I) any claim
having priority over any or all administrative expenses of the kind specified in
clause (b) of Section 503 of the Bankruptcy Code or clause (b) of Section 507 of
the Bankruptcy Code (other than the Carve Out) or (II) any Lien on the DIP
Collateral having a priority senior to or pari passu with the Liens and security
interests granted herein, except, in each case, as expressly provided in the
Loan Documents or in the Orders then in effect (but only in the event
specifically consented to by the Administrative Agent (at the direction of the
Required Lenders)), whichever is in effect;

(xiii)    the Interim Order (prior to the Final Order Entry Date) or, on and
after entry thereof, the Final Order shall cease to create a valid and perfected
Lien on the DIP Collateral or to be in full force and effect, shall have been
reversed, modified, amended, stayed, vacated, or subject to stay pending appeal,
in the case of modification or amendment, without prior written consent of the
Required Lenders;

 

64



--------------------------------------------------------------------------------

(xiv)    an order of the Bankruptcy Court shall be entered denying or
terminating use of cash collateral by the Loan Parties;

(xv)    any Loan Party shall challenge or support a challenge of any payments
made to any Agent, any Lender, or any Secured Party with respect to the
Obligations, or without the consent of the Required Lenders and, if required by
Section 9.08, any other Secured Party, the filing of any motion by the Loan
Parties seeking approval of (or the entry of an order by the Bankruptcy Court
approving) adequate protection to any Prepetition Agent, or the Prepetition
Lenders, that is inconsistent with an Order;

(xvi)    without the Required Lenders’ consent, the entry of any order by the
Bankruptcy Court granting, or the filing by any Loan Party or any of its
Subsidiaries of any motion or other request with the Bankruptcy Court (in each
case, other than the Orders and motions seeking entry thereof or permitted
amendments or modifications thereto) seeking, authority to use any cash proceeds
of any of the DIP Collateral without the consent of the Administrative Agent (at
the direction of the Required Lenders) or to obtain any financing under
Section 364 of the Bankruptcy Code other than the Loan Documents;

(xvii)    without the Required Lenders’ consent, the filing by any Loan Party or
any of its Subsidiaries of any motion or other request with the Bankruptcy Court
seeking authority to consummate a sale of material assets constituting DIP
Collateral outside the ordinary course of business and not permitted hereunder;

(xviii)    any Loan Party shall make any payment (whether by way of adequate
protection or otherwise) of principal or interest or otherwise on account of any
pre-petition Indebtedness or payables other than payments authorized or required
by one or more First Day Orders or related “second day” orders or any of the
Orders (or other orders with the consent of Required Lenders) and materially
consistent with the then Approved DIP Budget;

(xix)    without the Required Lenders’ consent, any Loan Party or any Subsidiary
thereof shall file any motion or other request with the Bankruptcy Court seeking
(A) to grant or impose, under Section 364 of the Bankruptcy Code or otherwise,
liens or security interests in any DIP Collateral, whether senior, equal or
subordinate to the Collateral Agent’s liens and security interests; or (B) to
modify or affect any of the rights of the Agents, the Lenders or the Secured
Parties under the Orders or the Loan Documents and related documents by any plan
of reorganization confirmed in the Cases or subsequent order entered in the
Cases; or

(xx)    the filing by any of the Loan Parties of a Reorganization Plan other
than an Acceptable Plan.

then, and in every such event, and at any time thereafter during the continuance
of such event, the Administrative Agent, at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding.

 

65



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent and the
Collateral Agent as their agents and authorizes the Agents to take such actions
on its behalf and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the DIP Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement, the Security Documents, and the Orders.

The provisions of this Article VIII are solely for the benefit of Agents and
Lenders and no Loan Party shall have any rights as a third party beneficiary of
any of the provisions thereof. In performing its functions and duties hereunder,
each Agent shall act solely as an agent of Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for the Loan Parties or any of their respective Subsidiaries.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to the Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent and/or Collateral Agent or
any of its Affiliates in any capacity. Neither Agent shall be liable (nor shall
any Lender or Loan Party have any right of action whatsoever against any Agent)
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.08) or in the
absence of its own gross negligence or willful misconduct as determined by a
final, non-appealable judgment of a court of competent jurisdiction. Neither
Agent shall be deemed to have knowledge of any Default unless and until written
notice thereof is given to such Agent by the Borrower or a Lender, and neither
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

Each Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Loan Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder unless and until such Agent shall have
received instructions in respect thereof from Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08) and, upon receipt of such
instructions from Required Lenders (or such other Lenders, as the case may be),
such Agent shall be

 

66



--------------------------------------------------------------------------------

entitled to act or refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions, including for the avoidance of
doubt refraining from any action that, in its opinion or the opinion of its
counsel, may be in violation of the automatic stay under the Bankruptcy Code or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of the Bankruptcy Code. Each Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper person. Each Agent may also rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper person, and
shall not incur any liability for relying thereon. Each Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

The Agents are not obliged to expend or risk its own funds or otherwise incur
any financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it. The Agents shall not be responsible for any unsuitability, inadequacy,
expiration or unfitness of any security interest created hereunder or pursuant
to any other security documents pertaining to this matter nor shall it be
obligated to make any investigation into, and shall be entitled to assume, the
adequacy and fitness of any security interest created hereunder or pursuant to
any other security document pertaining to this matter. In no event shall the
Agents be liable for any indirect, special, punitive or consequential loss or
damage of any kind whatsoever, including, but not limited to, lost profits, even
if such loss or damage was foreseeable or it has been advised of the likelihood
of such loss or damage and regardless of the form of action. In no event shall
the Agents be responsible or liable for any failure or delay in the performance
of its obligations hereunder arising out of or caused by, directly or
indirectly, forces beyond its control, including, without limitation, strikes,
work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent (not to be unreasonably withheld or delayed) of the Borrower,
to appoint a successor; provided that during the existence and continuation of
an Event of Default pursuant to paragraph (b), (c), (g) or (h) of Article VII,
no consent of the Borrower shall be required. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retirement of the retiring Agent shall become effective on such 30th day and
the retiring Agent may (but shall not have any obligation to do so), on behalf
of the Lenders, appoint a successor Agent and, so long as no Event of Default
pursuant to paragraph (b), (c), (g) or (h) of Article VII shall have occurred
and be continuing, reasonably acceptable to the Borrower. Upon the acceptance of
its appointment as Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise

 

67



--------------------------------------------------------------------------------

agreed between the Borrower and such successor. After an Agent’s resignation
hereunder, the provisions of this Article and Section 9.05 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01    Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by fax or other electronic
transmission (in PDF format) as follows:

(a)    if to the Borrower, to it at Quorum Health Corporation, 1573 Mallory
Lane, Suite 100, Brentwood, Tennessee 37027, Attention of Alfred Lumsdaine,
Email: Alfred_Lumsdaine@QuorumHealth.com; and

(b)    if to the Administrative Agent, to GLAS USA LLC, 3 Second Street, Suite
206, Jersey City NJ 07311, Fax: 212-202-6246 Email:
ClientServices.Americas@glas.agency; and Wilmer Cutler Pickering Hale and Dorr
LLP, 7 World Trade Center, 250 Greenwich Street, New York, NY 10007, Attention
of Andrew N. Goldman, Esq., Email: andrew.goldman@wilmerhale.com; and

(c)    if to a Lender, to it at its address (email or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or other electronic transmission (in PDF format) on the date five Business Days
after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01. As agreed to among the
Borrower, the Administrative Agent and the applicable Lenders from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (i) all Borrower Materials that are to be made available to
Public

 

68



--------------------------------------------------------------------------------

Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of foreign, United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 9.17); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Investor”
and (iv) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not marked as “Public Investor”. Notwithstanding the
foregoing, the following Borrower Materials shall be marked “PUBLIC”, unless the
Borrower notifies the Administrative Agent promptly that any such document
contains material non-public information: (A) the Loan Documents, (B) any
notification of changes in the terms of the Credit Facilities and (C) all
information delivered pursuant to Section 5.04 (b) and (d).

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including foreign,
United States Federal and state securities laws, to make reference to
communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of foreign, United
States Federal or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the communications have been
posted to the Platform shall constitute effective delivery of the communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

69



--------------------------------------------------------------------------------

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 9.02    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Commitments have not been terminated. The provisions of Sections 2.14,
2.16, 2.20, 9.05 and 9.18 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent or any
Lender.

SECTION 9.03    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

SECTION 9.04    Successors and Assigns. (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent or the Lenders that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.

(b)    Each Lender may assign to one or more Eligible Assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it), with notice
to the Borrower and the prior written consent of the Administrative Agent (not
to be unreasonably withheld or delayed); provided, however, that (i) the amount
of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall be not less
than $1,000,000 (with respect to an assignment of Term Loans) (or, in any case,
if less, the entire remaining amount of such Lender’s Commitment or Loans of the
relevant Class) without the prior written consent of the Administrative Agent
and the Borrower (provided, that the consent of the Borrower shall not be
required after the occurrence and during the continuance of any Event of Default
referred to in paragraph (b), (c), (g) or (h) of Article VII), (ii) the parties
to each such assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent and will not apply in the case of an
assignment by a Lender to an Approved Fund that is managed by such Lender or an
Affiliate of such Lender or by an entity or an Affiliate of an entity that
administers or manages such Lender), (iii) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms and (iv) the assignee must be or
become a party to the RSA. Upon acceptance and recording pursuant to paragraph
(e) of this Section 9.04, from and after the effective date specified in each
Assignment and Acceptance, (A) the assignee thereunder shall be a party hereto
and, to the extent of the interest

 

70



--------------------------------------------------------------------------------

assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement and (B) the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.16, 2.20 and 9.05, as well as to any fees accrued for its account and
not yet paid).

(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment is as set forth in such Assignment and Acceptance;
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee and
is legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.05 or
delivered pursuant to Section 5.04 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, the Collateral Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(d)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in The City of New
York a copy of each Assignment and Acceptance delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amount (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error and the
Borrower, the Administrative Agent, the Collateral Agent and the Lenders may
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Collateral Agent and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. Borrower hereby designates
Administrative Agent to serve as Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section 9.04(d), and Borrower
hereby agrees that, to the extent Administrative Agent serves in such capacity,
Administrative Agent and its Related Parties shall constitute an “Indemnitee”
hereunder and be indemnified in accordance with Section 9.05(b) hereunder in
connection with serving in such capacity.

 

71



--------------------------------------------------------------------------------

(e)    Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower to such assignment and any
applicable tax forms, the Administrative Agent shall promptly (i) accept such
Assignment and Acceptance and (ii) record the information contained therein in
the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).

(f)    Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other persons in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
persons shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.14, 2.16 and 2.20 to the same extent as if they were
Lenders (but, with respect to any particular participant, to no greater extent
than the Lender that sold the participation to such participant), it being
understood that the tax forms required under Section 2.20(e) shall be delivered
to the participating Lender and (iv) the Borrower, the Administrative Agent and
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing any fees payable to such participating bank or person
hereunder or the amount of principal of or the rate at which interest is payable
on the Loans in which such participating bank or person has an interest,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans in which such participating bank or person has an
interest, increasing or extending the Commitments in which such participating
bank or person has an interest or releasing any Subsidiary Guarantor (other than
pursuant to the terms thereof or in connection with the sale of such Subsidiary
Guarantor in a transaction permitted by Section 6.05) or all or substantially
all of the DIP Collateral). Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) to any
person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

72



--------------------------------------------------------------------------------

(g)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.17.

(h)    Any Lender may at any time pledge or assign all or any portion of its
rights under this Agreement to secure extensions of credit to such Lender or in
support of obligations owed by such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or other central banking
authority; provided that no such pledge or assignment shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

(i)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
investor, potential investor, rating agency, commercial paper dealer, collateral
manager, servicer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.

(j)    The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.

SECTION 9.05    Expenses; Indemnity. (a) The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent and the Lenders in connection with the preparation
and administration of this Agreement and the other Loan Documents or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred

 

73



--------------------------------------------------------------------------------

by the Administrative Agent, the Collateral Agent or any Lender in connection
with the enforcement or protection of its rights in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 9.05, or in connection with the Loans made issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, and including the fees, charges and
disbursements of Kirkland & Ellis LLP, the fees, charges and disbursements of
Wilmer Cutler Pickering Hale and Dorr LLP, counsel for the Administrative Agent
and the Collateral Agent (and one local bankruptcy counsel for the
Administrative Agent and the Collateral Agent), and the fees, charges and
disbursements of the Lender Financial Advisor and, in connection with any such
enforcement or protection, the fees, charges and disbursements of one counsel in
each relevant jurisdiction (and any such additional counsel, if necessary, as a
result of actual or potential conflicts of interest) for the Administrative
Agent, the Collateral Agent and the Lenders.

(b)    The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, each Lender and each Related Party of any of the foregoing persons (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, penalties and
related reasonable out-of-pocket expenses, including reasonable fees, charges
and disbursements of one counsel in each relevant jurisdiction (and any such
additional counsel, if necessary, as a result of actual or potential conflicts
of interest) for all Indemnitees, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions or any
related transaction and the other transactions contemplated thereby (including
the syndication of the Credit Facilities), or, in the case of the Administrative
Agent or Collateral Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) the use of the proceeds of the Loans, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower, any other Loan Party or any of
their respective Affiliates), or (iv) any actual or alleged presence or Release
of Hazardous Materials on any property currently or formerly owned or operated
by the Borrower or any of the Subsidiaries, or any Environmental Liability
related in any way to the Borrower or the Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, penalties or related expenses (x) are
determined by a court of competent jurisdiction by final judgment to have
resulted primarily from (1) the gross negligence, bad faith or willful
misconduct of such Indemnitee or (2) a material breach of the obligations under
this Agreement of such Indemnitee or any of such Indemnitee’s Affiliates or of
any of its or their respective officers, directors, employees, agents, advisors
or other representatives of the foregoing under this Agreement (as determined by
a court of competent jurisdiction in a final and nonappealable decision) or
(y) result from any proceeding (other than a proceeding against a party hereto
acting pursuant to this Agreement or in its capacity as such or of any of its
Affiliates or its or their respective officers, directors, employees, agents,
advisors and other representatives and the successors of each of the foregoing)
solely between or among Indemnitees not arising from any act or omission of a
Loan Party or any of its Affiliates.

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Collateral Agent under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Collateral Agent, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent (or any sub-agent

 

74



--------------------------------------------------------------------------------

of the foregoing) in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the
outstanding Term Loans and unused Commitments at the time.

(d)    To the extent permitted by applicable law, neither the Borrower nor any
Indemnitee shall assert, and each hereby waives, any claim against any
Indemnitee or the Borrower and each of their respective Affiliates, as
applicable, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any Loan Document or other
agreement or instrument contemplated hereby, the Transactions or any Loan or the
use of the proceeds thereof; provided, that nothing contained in this sentence
shall limit the Borrower’s indemnification obligations above to the extent such
special, indirect, consequential and punitive damages are included in any third
party claim in connection with which any Indemnitee is entitled to
indemnification hereunder.

(e)    No Indemnitee referred to above shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

(f)    The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender. All amounts due under this Section 9.05 shall be payable,
within 30 days of written demand therefor with a reasonably detailed summary of
the amounts claimed.

SECTION 9.06    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender or an Affiliate of such Lender is hereby authorized
at any time and from time to time, except to the extent prohibited by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or an Affiliate of such Lender to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement and other Loan Documents held by
such Lender, provided that at such time such obligations are due or payable. The
rights of each Lender and Affiliates of such Lender under this Section 9.06 are
in addition to other rights and remedies (including other rights of setoff)
which such Lender or an Affiliate of such Lender may have. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, each
Secured Party expressly waives its right of setoff (and any similar right
including bankers’ liens) with respect to all lockboxes, deposit accounts and
other cash management accounts maintained by any grantor and into which any
collections for Government Accounts are deposited. For purposes hereof,
“Government Accounts” means all accounts on which any federal or state
government unit or any intermediary for any federal or state government unit is
the obligor.

SECTION 9.07    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

75



--------------------------------------------------------------------------------

SECTION 9.08    Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Collateral Agent or any Lender in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

(b)    Neither this Agreement nor any provision hereof, may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan, without the prior written consent of
each Lender directly adversely affected thereby, (ii) increase or extend the
Commitment or decrease or extend the date for payment of any fees or any other
amount due and payable hereunder to any Lender without the prior written consent
of such Lender, (iii) amend or modify the pro rata requirements of Section 2.17,
the sharing provisions of Section 2.18, the provisions of Section 9.04(j) or the
provisions of this Section or release all or substantially all of the value of
the Subsidiary Guarantors (other than pursuant to the terms hereof or thereof or
in connection with the sale of such Subsidiary Guarantor in a transaction
permitted by Section 6.05) or all or substantially all of the DIP Collateral (or
subordinate the Liens in favor of the Collateral Agent on all or substantially
all of the DIP Collateral), without the prior written consent of each Lender,
(iv) change the provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of one Class differently from the rights of Lenders holding Loans of any other
Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class, (v) modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(i) without the written consent of such SPC, (vi)
[reserved], (vii) reduce the percentage contained in the definition of the term
“Required Lenders”, or impose additional restrictions on the ability of the
Lenders to assign their rights and obligations under the Loan Documents, without
the prior written consent of each Lender (it being understood that with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Term Loan Commitments on the date hereof),
or (viii) reduce the number or percentage of the Lenders required to consent,
approve or otherwise take any action under the Loan Documents without the prior
written consent of each Lender affected thereby; provided further that (A) no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or Collateral Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or the
Collateral Agent; and (B) the Borrower and the Administrative Agent may amend or
supplement this Agreement and any other Loan Documents, without the consent of
any Lender, in order to (x) cure an obvious error or any error or omission of a
technical or immaterial nature or (y) cause any other Loan Documents to be
consistent with this Agreement.

SECTION 9.09    Certain Releases of Guarantees and Security Interests. (a) Upon
the closing of any Asset Sale consisting of the sale, transfer or other
disposition of all of the Equity Interests of any Subsidiary Guarantor permitted
pursuant to Section 6.05, (i) the obligations of such Subsidiary Guarantor
pursuant to the Guarantee and Collateral Agreement shall automatically be
discharged and

 

76



--------------------------------------------------------------------------------

released without any further action by the Collateral Agent or any Lender, and
(ii) the Administrative Agent and the Lenders will, upon the reasonable request
and at the sole expense of the Borrower, execute and deliver any instrument or
other document in a form acceptable to the Collateral Agent which may reasonably
be required to evidence such discharge and release, all without representation,
recourse or warranty.

(b)    Upon the closing of any Asset Sale consisting of the sale, transfer or
other disposition of Equity Interests of any Subsidiary Guarantor or any other
Subsidiary of the Borrower permitted pursuant to Section 6.05, (i) the
Collateral Agent shall release to the Borrower, without representation, warranty
or recourse, express or implied, the pledged Equity Interests issued by such
Subsidiary Guarantor and any pledged Equity Interests issued by any other
Subsidiary, as applicable, held by such Subsidiary Guarantor, (ii) the
Collateral Agent shall release its security interest in all DIP Collateral of
such Subsidiary, and (iii) the Collateral Agent will, upon the request and at
the sole expense of the Borrower, execute and deliver any instrument or other
document in a form acceptable to the Collateral Agent which may reasonably be
required to evidence such release.

(c)    [reserved].

(d)    The Collateral Agent will, upon the request and at the sole expense of
the Borrower, execute and deliver any instrument or other document in a form
acceptable to the Collateral Agent which may be reasonably be required to
discharge and release, all without representation, recourse or warranty, any
Lien on any DIP Collateral granted to or held by the Collateral Agent under any
Loan Document (i) upon termination of the Commitments and payment in full of the
principal and interest on each Loan, all fees and all other expenses or amounts
payable under any Loan Document, (ii) that is sold, transferred or otherwise
disposed of or to be sold, transferred or otherwise disposed of as part of or in
connection with any sale, transfer or other disposition permitted hereunder to a
person other than the Borrower or any Subsidiary Guarantor, and upon
consummation by the Borrower or any Subsidiary of any such sale, transfer or
other disposition, any Lien granted by the Borrower or such Subsidiary under the
Loan Documents on such DIP Collateral shall automatically be discharged and
released, and (iii) the Collateral Agent and the Lenders will, upon the request
and at the sole expense of the Borrower, execute and deliver any instrument or
other document in a form acceptable to the Collateral Agent which may reasonably
be required to evidence such discharge and release, all without representation,
recourse or warranty.

(e)    The Lenders hereby irrevocably authorize each of the Agents, at their
option and in its discretion, to take the actions described in this
Section 9.09. Upon request by any Agent at any time, the Borrower shall deliver
a certificate to such Agent stating that any sale, transfer or other disposition
described in this Section 9.09 is permitted under the Loan Documents. Upon
request by any Agent at any time, the Required Lenders will confirm in writing
the Agents’ authority to release or subordinate its interest in particular types
or items of property, or to release any Subsidiary Guarantor from its
obligations, in each case pursuant to this Section 9.09. The Agents shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral.

 

77



--------------------------------------------------------------------------------

SECTION 9.10    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.10 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.11    Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent and the Lenders any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

SECTION 9.12    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.12.

SECTION 9.13    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.14    Orders Control. To the extent that any specific provision hereof
is inconsistent with any of the Orders, the Interim Order or Final Order (as
applicable) shall control.

SECTION 9.15    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.16    Jurisdiction; Consent to Service of Process. (a) During the
pendency of the Cases, each party to this Agreement hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Bankruptcy Court, and any appellate court from any thereof,

 

78



--------------------------------------------------------------------------------

in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that,
during the pendency of the Cases, all claims in respect of any such action or
proceeding may be heard and determined in such Bankruptcy Court. Following the
close of the Cases, the Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or its properties in the courts of
any jurisdiction following the close of the Cases.

(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents during
the pendency of the Cases in the Bankruptcy Court or, following the close of the
Cases, in any New York State or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.17    Confidentiality. Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ officers, directors, employees and agents, including
accountants, legal counsel, numbering, administration and settlement service
providers, and other advisors (it being understood that the persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) in connection with the exercise of any remedies hereunder or under
the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section 9.17, to
(i) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) with the consent of the Borrower or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.17. For the purposes of this Section, “Information”
shall mean all information received from the Borrower and related to the
Borrower or its business, other than any such information that was available to
the Administrative Agent, the Collateral Agent or any Lender on a
nonconfidential basis prior to its disclosure by the Borrower; provided that any
Lender, the Administrative Agent or the Collateral Agent shall use commercially
reasonable efforts give the Borrower prior notice of any disclosure pursuant to
clause (c) to the extent permissible and reasonably practicable, except with
respect to any audit or examination conducted by bank

 

79



--------------------------------------------------------------------------------

accountants or any governmental regulatory authority exercising examination or
regulatory authority. Any person required to maintain the confidentiality of
Information as provided in this Section 9.17 shall be considered to have
complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Information as such
person would accord its own confidential information.

SECTION 9.18    USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower or such Subsidiary and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower or such Subsidiary in accordance with the
USA PATRIOT Act.

SECTION 9.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

The following terms shall for purposes of this Section have the meanings set
forth below:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

80



--------------------------------------------------------------------------------

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 9.20    No Fiduciary Relationship. The Borrower, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the other Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Collateral Agent, the Lenders and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Collateral Agent, the Lenders or their Affiliates, and no such duty
will be deemed to have arisen in connection with any such transactions or
communications. The Administrative Agent, the Collateral Agent, the Lenders and
their Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Borrower and their Affiliates, and none of the Administrative
Agent, the Collateral Agent, the Lenders and their Affiliates has any obligation
to disclose any of such interests to the Borrower or any of their Affiliates. To
the fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it or any of its Affiliates may have against the Administrative
Agent, the Collateral Agent, the Lenders and their Affiliates with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

QUORUM HEALTH CORPORATION, as the Borrower

By:  

/s/ Lee C. Fleck

Name: Lee C. Fleck Title: Vice President of Finance and Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GLAS AMERICAS LLC, as Administrative Agent By:  

/s/ Yana Kislenko

Name:   Yana Kislenko Title:   Vice President GLAS AMERICAS LLC, as Collateral
Agent

By:  

/s/ Yana Kislenko

Name:   Yana Kislenko Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

  ANNA HOSPITAL CORPORATION   BIG BEND HOSPITAL CORPORATION   BIG SPRING
HOSPITAL CORPORATION BLUE   ISLAND HOSPITAL COMPANY, LLC BLUE   ISLAND ILLINOIS
HOLDINGS, LLC BLUE   RIDGE GEORGIA HOLDINGS, LLC   CSRA HOLDINGS, LLC   DEMING
HOSPITAL CORPORATION   DHSC, LLC   EVANSTON HOSPITAL CORPORATION   FORREST CITY
ARKANSAS HOSPITAL   COMPANY, LLC   FORT PAYNE HOSPITAL CORPORATION   GRANITE
CITY HOSPITAL CORPORATION   GRANITE CITY ILLINOIS HOSPITAL COMPANY, LLC  
HOSPITAL OF BARSTOW, INC.   HOSPITAL OF LOUISA, INC.   JACKSON HOSPITAL
CORPORATION   MASSILLON HOLDINGS, LLC   MARION HOSPITAL CORPORATION   MASSILLON
COMMUNITY HEALTH SYSTEM LLC   MASSILLON HEALTH SYSTEM LLC   MCKENZIE TENNESSEE
HOSPITAL COMPANY, LLC   MMC OF NEVADA, LLC   MONROE HMA, LLC   NATIONAL
HEALTHCARE OF MT. VERNON, INC.   PHILLIPS HOSPITAL COMPANY, LLC  

QHC CALIFORNIA HOLDINGS, LLC

QHCCS, LLC

  QHG OF MASSILLON, INC.   QUORUM HEALTH INVESTMENT COMPANY, LLC   QUORUM HEALTH
RESOURCES, LLC   RED BUD HOSPITAL CORPORATION   RED BUD ILLINOIS HOSPITAL
COMPANY, LLC   SAN MIGUEL HOSPITAL CORPORATION   TOOELE HOSPITAL CORPORATION  
GALESBURG HOSPITAL CORPORATION   MWMC HOLDINGS, LLC   FORREST CITY HOLDINGS, LLC

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRIAD OF OREGON, LLC WAUKEGAN HOSPITAL CORPORATION WAUKEGAN ILLINOIS HOSPITAL
COMPANY, LLC

WILLIAMSTON HOSPITAL CORPORATION,

each as a Guarantor

By:  

/s/ Lee C. Fleck

Name: Lee C. Fleck Title: Vice President of Finance and Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: YORK GLOBAL FINANCE BDH, LLC By:  

/s/ Richard P. Swanson

Name:   Richard P. Swanson Title:   Chief Legal Officer

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: OHA BCSS SSD II, L.P.

By: OHA BCSS SSD GenPar II, LLC,

its general partner

By: OHA Global PE GenPar, LLC,

its managing member

By: OHA Global PE MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin

Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: OHA MPS SSD II, L.P.

By: OHA MPS SSD GenPar II, LLC,

its general partner

By: OHA Global PE GenPar, LLC,

its managing member

By: OHA Global PE MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin

Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: The Coca-Cola Company Master

Retirement Trust

By: Oak Hill Advisors, L.P.,

       as Investment Manager

By: Oak Hill Advisors GenPar, L.P.,

       its general partner

By: Oak Hill Advisors MGP, Inc.,

       its managing general partner

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin

Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: OHA Diversified Credit Strategies

Fund Master, L.P.

By: OHA Diversified Credit Strategies GenPar,

LLC,
    its general partner

By:  

OHA Global GenPar, LLC,

its managing member

By:  

OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin

Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: OHA Diversified Credit Strategies

Fund (Parallel), L.P.

By: OHA Diversified Credit Strategies GenPar,
LLC,   its general partner By:   OHA Global GenPar, LLC,   its managing member
By:   OHA Global MGP, LLC,   its managing member

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin

Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: OHA Enhanced Credit Strategies

Master Fund, L.P.

By:  

OHA Enhanced Credit Strategies GenPar, LLC,

its general partner

By:  

OHA Global GenPar, LLC,

its managing member

By:  

OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: Future Fund Board of Guardians By:  

Oak Hill Advisors, L.P.,

as Investment Manager

By:  

Oak Hill Advisors GenPar, L.P.,

its general partner

By:  

Oak Hill Advisors MGP, Inc.,

its managing general partner

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: Indiana Public Retirement System By:  

Oak Hill Advisors, L.P.,

as Investment Manager

By:  

Oak Hill Advisors GenPar, L.P.,

its general partner

By:  

Oak Hill Advisors MGP, Inc.,

its managing general partner

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: Lerner Enterprises, LLC By:  

Oak Hill Advisors, L.P.,

as Investment Manager

By:  

Oak Hill Advisors GenPar, L.P.,

its general partner

By:  

Oak Hill Advisors MGP, Inc.,

its managing general partner

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: Northwell Health, Inc. By:  

Oak Hill Advisors, L.P.,

as Investment Manager

By:  

Oak Hill Advisors GenPar, L.P.,

its general partner

By:  

Oak Hill Advisors MGP, Inc.,

its managing general partner

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: OCA OHA Credit Fund LLC,

an individual series of OCA Investment Partners

LLC

By:  

Oak Hill Advisors, L.P.,

as Investment Manager

By:  

Oak Hill Advisors GenPar, L.P.,

its general partner

By:  

Oak Hill Advisors MGP, Inc.,

its managing general partner

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: OHA Centre Street Partnership, L.P. By:  

OHA Centre Street GenPar, LLC,

its general partner

By:  

OHA Centre Street MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: OHA MD Opportunistic Credit Master Fund, L.P. By:  

OHA MD Opportunistic Credit GenPar, LLC,

its general partner

By:  

OHA Global GenPar, LLC,

its managing member

By:  

OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: OHAT Credit Fund, L.P. By:  

OHAT Credit GenPar, LLC,

its general partner

By:  

OHA Global GenPar, LLC,

its managing member

By:  

OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: OHA Delaware Customized Credit Fund Holdings, L.P. By:   OHA
Delaware Customized Credit Fund  

GenPar, LLC,

its general partner

By:  

OHA Global GenPar, LLC,

its managing member

By:  

OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: Illinois State Board of Investment

By:  

Oak Hill Advisors, L.P.,

as Investment Manager

By:  

Oak Hill Advisors GenPar, L.P.,

its general partner

By:  

Oak Hill Advisors MGP, Inc.,

its managing general partner

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin

Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: OHA Strategic Credit Master

Fund II, L.P.

By:  

OHA Strategic Credit II GenPar, LLC,

its general partner

By:  

OHA Global PE GenPar, LLC,

its managing member

By:  

OHA Global PE MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin

Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: OHA Structured Products Master

Fund D, L.P.

By:  

OHA Structured Products D GenPar, LLC,

its general partner

By:  

OHA Global PE GenPar, LLC,

its managing member

By:  

OHA Global PE MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

Name: Gregory S. Rubin

Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: MIDTOWN ACQUISITIONS

L.P.

By: Midtown Acquisitions GP LLC, its general

partner

By:  

/s/ Gabriel T. Schwartz

Name: Gabriel T. Schwartz

Title: Manager



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: DKLDO IV TRADING

SUBSIDIARY LP

By: Davidson Kempner Long-Term Distressed

Opportunities GP IV LLC, its general partner

By:  

/s/ Gabriel T. Schwartz

Name: Gabriel T. Schwartz

Title: Co-Deputy Executive Managing Member



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: CENTURYLINK, INC. DEFINED BENEFIT MASTER TRUST By:   GoldenTree
Asset Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: CROWN MANAGED ACCOUNTS SPC - CROWN/GT SEGREGATED PORTFOLIO By:  
GoldenTree Asset Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: FS CREDIT INCOME FUND By:   GoldenTree Asset Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber Title:  Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: FS MULTI ALTERNATIVE CREDIT LLC By:   GoldenTree Asset
Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: GN3 SIP LIMITED By:   GoldenTree Asset Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber Title:  Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: GOLDENTREE HIGH YIELD VALUE FUND OFFSHORE (STRATEGIC), LTD. By:
  GoldenTree Asset Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: GOLDENTREE INSURANCE

FUND SERIES INTERESTS OF THE SALI

MULTI-SERIES FUND, L.P.

By:

 

GoldenTree Asset Management, LP

By:

 

/s/ Karen Weber

Name: Karen Weber

Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: GT NM, L.P. By: GoldenTree Asset Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: HIGH YIELD AND BANK

LOAN SERIES TRUST

By: GoldenTree Asset Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: LOUISIANA STATE EMPLOYEES’ RETIREMENT SYSTEM By: GoldenTree
Asset Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: MA MULTI-SECTOR OPPORTUNISTIC FUND, LP By: GoldenTree Asset
Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: GOLDENTREE MULTI- SECTOR OFFSHORE ERISA, LTD. By:   GoldenTree
Asset Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: ROCK BLUFF HIGH YIELD PARTNERSHIP, L.P. By:   GoldenTree Asset
Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: SAN BERNARDINO

COUNTY EMPLOYEES’

RETIREMENT ASSOCATION

By:

 

GoldenTree Asset Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber

Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: GINKGO TREE, LLC By:   GoldenTree Asset Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: GUADALUPE FUND, LP By:   GoldenTree Asset Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: CITY OF NEW YORK GROUP TRUST By:   GoldenTree Asset Management,
LP

By:  

/s/ Karen Weber

Name: Karen Weber Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: GOLDENTREE V1 MASTER

FUND, L.P.

By: GoldenTree Asset Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber

Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: GOLDENTREE MASTER

FUND, LTD.

By: GoldenTree Asset Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber

Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: GOLDENTREE

PARTNERS, L.P.

By: GoldenTree Asset Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber

Title: Director, Operations



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

QUORUM HEALTH CORPORATION

CREDIT AGREEMENT

 

Name of Lender: GOLDENTREE SELECT PARTNERS, L.P. By:   GoldenTree Asset
Management, LP

By:  

/s/ Karen Weber

Name: Karen Weber Title: Director, Operations



--------------------------------------------------------------------------------

INDEX OF SCHEDULES

 

Schedule 1.01A

     -     

Joint Venture and Syndication Subsidiaries

Schedule 1.01(b)

     -     

Subsidiary Guarantors

Schedule 1.01(c)

     -     

Hospitals

Schedule 1.01(d)

     -     

Material Real Property

Schedule 1.01(f)

     -     

Certain Subsidiaries

Schedule 1.01(g)

     -     

Non-Significant Subsidiaries

Schedule 2.01

     -     

Initial Lenders and Commitments

Schedule 3.08

     -     

Subsidiaries

Schedule 3.18

     -     

Insurance

Schedule 3.21

     -     

Collective Bargaining Agreements

Schedule 5.18

     -     

Milestones

Schedule 6.01(a)

     -     

Existing Indebtedness

Schedule 6.02(a)

     -     

Existing Liens



--------------------------------------------------------------------------------

INDEX OF EXHIBITS

 

EXHIBIT A    FORM OF INTERIM ORDER EXHIBIT B    FORM OF ADMINISTRATIVE
QUESTIONNAIRE EXHIBIT C    FORM OF ASSIGNMENT AND ACCEPTANCE EXHIBIT D    FORM
OF BORROWING REQUEST EXHIBIT E    FORM OF GUARANTEE AND COLLATERAL AGREEMENT